Exhibit 10.1

EXECUTION COPY

 

 

 

$200,000,000

COGENT COMMUNICATIONS GROUP, INC.
(a Delaware corporation)

1.00% Convertible Senior Notes due 2027

 

 

 

PURCHASE AGREEMENT

 

 

 

 

 

 

June 6, 2007


--------------------------------------------------------------------------------


June 6, 2007

 

Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, NY  10179

UBS Securities LLC

299 Park Avenue

New York, NY  10171

RBC Capital Markets Corporation

One Liberty Plaza

165 Broadway

New York, NY  10006

Cowen and Company, LLC

1221 Avenue of the Americas

New York, NY  10020

Ladies and Gentlemen:

Cogent Communications Group, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to Bear, Stearns & Co. Inc., UBS Securities LLC, RBC
Capital Markets Corporation and Cowen and Company, LLC (taken together, the
“Initial Purchasers”), $200,000,000 aggregate principal amount of its 1.00%
Convertible Senior Notes due 2027 (the “Notes”).  In addition, the Company
proposes to grant to the Initial Purchasers an overallotment option to purchase
up at an additional $ 20,000,000 aggregate principal amount of Notes (the
“Overallotment Notes”).  All references to the Notes herein shall include the
Overallotment Notes.  The Notes will be issued in connection with the Company’s
maturity of certain existing Company 7.50% convertible subordinated notes on
June 15, 2007.  The Notes will be issued pursuant to an Indenture (the
“Indenture”) dated June 11, 2007, by and between the Company and Wells Fargo
Bank, N.A., as Trustee (the “Trustee”).  This Purchase Agreement (this
“Agreement”), the Registration Rights Agreement, to be dated the Closing Date,
between the Initial Purchasers and the Company (the “Registration Rights
Agreement”), and the Indenture are hereinafter collectively referred to as the
“Transaction Documents” and the execution and delivery of the Transaction
Documents and the transactions contemplated herein and therein are hereinafter
referred to as the “Transactions”.

The Notes will be offered and sold through the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.  The Initial
Purchasers has advised the Company that they will offer and sell the Notes
purchased by them hereunder in accordance with Section 3 hereof as soon as the
Initial Purchasers deems advisable.


--------------------------------------------------------------------------------


In connection with the sale of the Notes, the Company has prepared a preliminary
offering circular, dated June 5, 2007 (the “Preliminary Circular”), the Offering
Circular (as defined below) and a Final Offering Circular (as defined below),
dated the date hereof (the “Final Circular,” the Preliminary Circular, and the
Offering Circular are referred to herein as a “Circular”).  Each Circular sets
forth certain information concerning the Company, the Notes, the Transaction
Documents and the Transactions.  The Company hereby confirms that it has
authorized the use of the Preliminary Circular and the Final Circular, and any
amendment or supplement thereto, in connection with the offer and sale of the
Notes by the Initial Purchasers.

Prior to the time when the sales of the Notes were first made (the “Time of
Sale”, which shall be deemed to be 9:15 a.m. (New York time) on June 6, 2007),
the Company has prepared and delivered to the Initial Purchasers a pricing
supplement (the “Pricing Supplement”), which attached to this Agreement as
Attachment A.  The Pricing Supplement together with the Preliminary Circular is
referred to herein as the “Offering Circular.”

Promptly after the Time of Sale and in any event no later than the second
Business Day following the Time of Sale, the Company will prepare and deliver to
the Initial Purchasers a Final Offering Circular (the “Final Circular”), which
will consist of the Preliminary Offering Circular with such changes therein as
are required to reflect the information contained in the Pricing Supplement, and
from and after the time such Final Circular is delivered to the Initial
Purchasers, all references herein to the Offering Circular shall be deemed to be
a reference to both the Offering Circular and the Final Circular.


1.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PRINCIPAL
SUBSIDIARY.  THE COMPANY AND THE PRINCIPAL SUBSIDIARY (AS DEFINED BELOW)
REPRESENT AND WARRANT TO, AND AGREE WITH, THE INITIAL PURCHASERS THAT:

(a)           Each of the Preliminary Circular as of its date, the Offering
Circular at the Time of Sale and at the Closing Date, and the Final Circular as
of its date and the Closing Date, and any amendment or supplement thereto, do
not and will not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, however,
that the representations or warranties set forth in this paragraph shall not
apply to statements in or omissions from any Circular made in reliance upon and
in conformity with information furnished in writing to the Company by the
Initial Purchasers expressly for use therein, as specified in Section 9.  The
statistical and industry data included in the Offering Circular are based on or
derived from sources that the Company and the Principal Subsidiary believe to be
reliable and accurate.

(b)           The documents incorporated by reference in the Offering Circular
did not, and any further documents filed and incorporated by reference therein
will not, if filed with the United States Securities and Exchange Commission
(the “Commission), contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

2


--------------------------------------------------------------------------------


(c)           Each of the Company and its subsidiaries has been duly organized,
is validly existing and in good standing as a corporation or other business
entity under the laws of its jurisdiction of organization and is duly qualified
to do business and in good standing as a foreign corporation or other business
entity in each jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such qualification, except where the failure
to be so qualified or in good standing, individually or in the aggregate, could
not reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, business or prospects of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”).  Each of the Company and its subsidiaries
has all power and authority necessary to own or hold its properties and to
conduct the businesses as it is currently conducted.  The Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the year ended December 31, 2006.  None of the
subsidiaries of the Company (other than Cogent Communications, Inc. (the
“Principal Subsidiary”) and Cogent Europe, SARL) is a “significant subsidiary,”
as such term is defined in Rule 405 of the rules and regulations of the
Commission (the “Rules and Regulations”).

(d)           The Company has an authorized capitalization as set forth in the
Offering Circular, and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and non-assessable,
conform to the description thereof contained in the Offering Circular and were
issued in compliance with federal and state securities laws and not in violation
of any preemptive right, resale right, right of first refusal or similar right. 
All of the Company’s options, warrants and other rights to purchase or exchange
any securities for shares of the Company’s capital stock have been duly
authorized and validly issued, conform to the description thereof contained in
the Offering Circular and were issued in compliance with federal and state
securities laws.  All of the issued shares of capital stock of each subsidiary
of the Company have been duly authorized and validly issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, other than
as described in the Offering Circular, free and clear of all liens,
encumbrances, equities or claims, except for such liens, encumbrances, equities
or claims as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(e)           The Company and the Principal Subsidiary have all requisite
corporate power and authority to execute, deliver and perform their obligations
under the Transaction Documents.  The Transaction Documents have been duly and
validly authorized, executed and delivered by the Company and the Principal
Subsidiary.

(f)            The shares of Company stock initially issuable upon conversion of
the Notes have been duly and validly authorized and reserved for issuance and,
when issued and delivered in accordance with the provisions of the Offering
Circular and the Indenture, will be duly and validly issued, fully paid and
non-assessable and will conform to the description of the Company’s stock
contained in the Offering Circular.

3


--------------------------------------------------------------------------------


(g)           The execution, delivery and performance of the Transaction
Documents by the Company and the Principal Subsidiary and the consummation of
the transactions contemplated hereby will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Company and its
subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject; (ii) result in any violation of
the provisions of the charter or by-laws (or similar organizational documents)
of the Company or any of its subsidiaries; or (iii) result in any violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company or any of its subsidiaries or any
of their properties or assets.

(h)           No consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties or assets
is required for the execution, delivery and performance of the Transaction
Documents by the Company and the consummation of the transactions contemplated
hereby.

(i)            Other than as described or incorporated by reference in the
Offering Circular, there are no contracts, agreements or understandings between
the Company and any person granting such person the right (other than rights
which have been waived in writing or otherwise satisfied) to require the Company
to file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities to be registered pursuant
to the Registration Rights Agreement or in any securities being registered
pursuant to any other registration statement filed by the Company under the
Securities Act.

(j)            The Company has not sold or issued any securities, the sale of
which would be integrated with the sale of the Notes or the shares of common
stock issuable upon conversion of the Notes by the Transaction Documents
pursuant to the Securities Act, the Rules and Regulations or the interpretations
thereof by the Commission.

(k)           Neither the Company nor any of its subsidiaries has sustained,
since the date of the latest audited financial statements included or
incorporated by reference in the Offering Circular, any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, and since such date, there has not been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
adverse change, or any development involving a prospective adverse change, in or
affecting the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, management, business or prospects of the
Company and its subsidiaries taken as a whole, in each case except as would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(l)            Since the date as of which information is given in the Offering
Circular and except as may otherwise be described in the Offering Circular,
neither the Company nor the Principal Subsidiary has (i) incurred any liability
or obligation, direct or contingent, which taken individually or in the
aggregate, is material to the Company and/or the Principal Subsidiary, other
than liabilities and obligations that were incurred in the ordinary course of
business, (ii) entered into any material transaction not in the ordinary course
of business or (iii) declared or paid any dividend on its capital stock.

4


--------------------------------------------------------------------------------


(m)          The historical financial statements (including the related notes
and supporting schedules) included or incorporated by reference in the Offering
Circular comply as to form in all material respects with the requirements of
Regulation S-X under the Securities Act and present fairly the financial
condition, results of operations and cash flows of the entities purported to be
shown thereby at the dates and for the periods indicated and have been prepared
in conformity with accounting principles generally accepted in the United States
applied on a consistent basis throughout the periods involved.

(n)           Ernst & Young LLP, who have certified certain financial statements
of the Company and its consolidated subsidiaries, whose report appears in the
Offering Circular or is incorporated by reference therein and who have delivered
the initial letter referred to in Section 6(d) hereof, are independent
registered public accountants as required by the Securities Act and the Rules
and Regulations.

(o)           The Company and each of its subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them, in each case free and clear of all liens,
encumbrances and defects, except such as are described or incorporated by
reference in the Offering Circular or such as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries; and all assets
held under lease by the Company and its subsidiaries are held by them under
valid, subsisting and enforceable leases, with such exceptions as do not
materially interfere with the use made and proposed to be made of such assets by
the Company and its subsidiaries.

(p)           The Company and each of its subsidiaries carry, or are covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries.  All policies of
insurance of the Company and its subsidiaries are in full force and effect; the
Company and its subsidiaries are in compliance with the terms of such policies
in all material respects; and neither the Company nor any of its subsidiaries
has received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance.

(q)           There are no legal or governmental proceedings pending to which
the Company or any of its subsidiaries is a party or of which any property or
assets of the Company or any of its subsidiaries is the subject that could, in
the aggregate, reasonably be expected to have a Material Adverse Effect or
would, in the aggregate, reasonably be expected to have a Material Adverse
Effect on the performance of the Transaction Documents or the consummation of
the transactions contemplated hereby; and to the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
others.

5


--------------------------------------------------------------------------------


(r)            There are no material contracts or other documents of a character
required to be described in, filed as exhibits with or incorporated by reference
into a registration statement as would be filed with the Commission that are not
described and filed or incorporated by reference therein to the Offering
Circular.  Neither the Company nor any of its subsidiaries has knowledge that
any other party to any such contract, agreement or arrangement has any intention
not to render full performance as contemplated by the terms thereof.

(s)           No relationship, direct or indirect, exists between or among the
Company, on the one hand, and the directors, officers, stockholders, customers
or suppliers of the Company, on the other hand, that is of a character required
to be described in a registration statement as would be filed with the
Commission that are not described or incorporated by reference in the Offering
Circular.

(t)            No labor disturbance by the employees of the Company or its
subsidiaries exists or, to the knowledge of the Company, is imminent that would
reasonably be expected to have a Material Adverse Effect.

(u)           The Company and each of its subsidiaries are in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company or any of its subsidiaries would have any
liability; the Company and its subsidiaries have not incurred and do not expect
to incur liability under (i) Title IV of ERISA with respect to termination of,
or withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); each “pension plan” for which
the Company and its subsidiaries would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification; and the Company and each of its
subsidiaries have not incurred any unpaid liability to the Pension Benefit
Guaranty Corporation (other than for payment of premiums in the ordinary course
of business).

(v)           The Company and each of its subsidiaries have filed all federal,
state, local and foreign income and franchise tax returns required to be filed
through the date hereof, subject to permitted extensions, and have paid all
taxes due thereon, and no tax deficiency has been determined adversely to the
Company or any of its subsidiaries, nor does the Company have any knowledge of
any tax deficiencies that would, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(w)          Neither the Company nor any of its subsidiaries (i) is in violation
of its charter or by-laws (or similar organizational documents), (ii) is in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement, license or other agreement or instrument to which it is a party
or by which it is bound or to which any of its properties or assets is subject
or (iii) is in violation of any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over it or its property
or assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in the case of clauses (ii)
and (iii), to the extent any such conflict, breach, violation or default would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

6


--------------------------------------------------------------------------------


(x)            Neither the Company nor any subsidiary is, and as of the Closing
Date or upon application of funds received pursuant to the Transactions, will be
(i) an “investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and the Rules
and Regulations, or (ii) a “business development company” as defined in Section
2(a)(48) of the Investment Company Act.

(y)           Since the date of the most recent audited balance sheet of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Offering Circular, (i) the Company has not been advised of (A) any
significant deficiencies in the design or operation of internal controls that
could adversely affect the ability of the Company and each of its subsidiaries
to record, process, summarize and report financial data, or any material
weaknesses in internal controls or (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal controls of the Company and each of its subsidiaries, and (ii) there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.

(z)            Neither the Company nor the Principal Subsidiary has taken and
will not take, directly or indirectly, any action designed to or that has
constituted or that could reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale, resale or conversion of the Notes, except for the purchase
of common stock of the Company described in the Offering Circular under the
caption “Use of Proceeds.”

(aa)         The Company and each of its subsidiaries have such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described or incorporated by reference in the Offering
Circular, except for any of the foregoing that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; each of the Company
and its subsidiaries has fulfilled and performed all of its obligations with
respect to the Permits, and no event has occurred that allows, or after notice
or lapse of time would allow, revocation or termination thereof or results in
any other impairment of the rights of the holder or any such Permits, except for
any of the foregoing that could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(bb)         Except as described or incorporated by reference in the Offering
Circular, the Company and each of its subsidiaries own or possess adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of their respective businesses and, other
than as described or incorporated by reference in the Offering Circular, have no
reason to believe that the conduct of their respective businesses will conflict
with, and have not received any notice of any claim of conflict with, any such
rights of others.

7


--------------------------------------------------------------------------------


(cc)         The Company and each of its subsidiaries are, and at all times
prior were, (i) in compliance with any and all applicable federal, state, local
and foreign laws, regulations, ordinances, rules, orders, judgments, decrees,
permits or other legal requirements relating to the protection of human health
and safety, the environment, natural resources or hazardous or toxic substances
or wastes, pollutants or contaminants (“Environmental Laws”), which compliance
includes obtaining, maintaining and complying with all permits and
authorizations and approvals required by Environmental Laws to conduct their
respective businesses and (ii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in the case of clause (i) or (ii) where such non-compliance with or
liability under Environmental Laws would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and neither the Company nor any of
its subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, or any other similar Environmental Law, except with respect to any
matters that, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  None of the Company and its subsidiaries (A) is a
party to any proceeding under Environmental Laws in which a governmental
authority is also a party, other than such proceedings regarding which it is
believed no monetary penalties of $100,000 or more will be imposed, and (B)
anticipates material capital expenditures relating to Environmental Laws.

(dd)         The Principal Subsidiary indirectly, and through one or more of its
wholly-owned, direct subsidiaries, owns in excess of 70% of the value reflected
in the financial statements of the Company of the combined assets of the Company
and its subsidiaries on a consolidated basis.

(ee)         Except to the extent prohibited under any existing revolving credit
facility or other lending arrangements described in the Offering Circular, no
subsidiary of the Company is prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as provided by applicable laws or regulations, by the Indenture
or as disclosed or incorporated by reference in the Offering Circular.

(ff)           Except as otherwise disclosed or incorporated by reference in the
Offering Circular, there are no outstanding (i) securities or obligations of the
Company convertible into or exchangeable for any capital stock of the Company,
(ii) warrants, rights or options to subscribe for or purchase from the Company
any such capital stock or any such convertible or exchangeable securities or
obligations or (iii) obligations of the Company to issue any such capital stock,
any such convertible or exchangeable securities or obligations, or any such
warrants, rights or options.

8


--------------------------------------------------------------------------------


(gg)         The Indenture conforms to the requirements of the Trust Indenture
Act of 1939, as amended (the “Trust Indenture Act”), and to the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
applicable to an indenture that is qualified thereunder.

(hh)         The Notes have been duly authorized and, on the Closing Date, when
executed and authenticated in the manner provided for in the Indenture and
delivered to and paid for by the Initial Purchasers as provided in this
Agreement, will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity, and will be entitled to the benefits of the Indenture and
the Registration Rights Agreement.

(ii)           Each of the Company and the Principal Subsidiary are not now nor
after giving effect to the issuance of the Notes and the execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated thereby or described in the Preliminary Circular or
the Offering Circular, will be (i) insolvent, (ii) left with unreasonably small
capital with which to engage in its anticipated business or (iii) incurring
debts or other obligations beyond its ability to pay such debts or obligations
as they become due.

(jj)           Neither the Company nor its affiliates (as defined in Rule 501(b)
of Regulation D under the Securities Act (“Regulation D”)) have distributed and,
prior to the later of (i) the Closing Date and (ii) the completion of the
distribution of the Notes, will distribute any offering material in connection
with the offering and sale of the Notes other than the Preliminary Circular, the
Offering Circular or any amendment or supplement thereto.

(kk)         The statements set forth in the Offering Circular under the
captions “Description of Capital Stock”,  “Description of the Notes”, and
“Notice to Investors”, insofar as such statements constitute summaries of legal
documents, fairly summarize in all material respects such documents.

(ll)           No proceedings for the merger, consolidation, liquidation or
dissolution of the Company or the Principal Subsidiary or the sale of all or a
material part of the assets of the Company or the Principal Subsidiary is
pending or contemplated.

(mm)       Neither the Company, nor any of its affiliates has, directly or
through any person acting on its or their behalf (other than the Initial
Purchasers, as to which no statement is made), offered, solicited offers to buy
or sold the Notes by any form of general solicitation or general advertising
(within the meaning of Regulation D) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

(nn)         The Notes satisfy the eligibility requirements of Rule 144A(d)(3)
under the Securities Act.

9


--------------------------------------------------------------------------------


(oo)         Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 3 hereof and compliance by the Initial Purchasers
with the procedures set forth in Section 3 hereof, it is not necessary in
connection with the offer, sale and delivery of the Notes to the Initial
Purchasers in the manner contemplated by this Agreement and disclosed in the
Offering Circular to register the Notes under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

(pp)         None of the Transactions (including, without limitation, the use of
proceeds from the sale of the Notes) will violate or result in a violation of
Section 7 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.

(qq)         Except as disclosed in the Offering Circular, there are no
agreements, arrangements or understandings that will require the payment of any
commissions, fees or other remuneration to any investment banker, broker,
finder, consultant or intermediary in connection with the transactions
contemplated by this Agreement.

(rr)           Neither the Company nor the Principal Subsidiary intends to treat
any of the transactions contemplated by the Transaction Documents as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4).  In the event the Company determines to take any action inconsistent
with such intention, it will promptly notify the Initial Purchasers thereof.  If
the Company so notifies the Initial Purchasers, the Company acknowledges that
the Initial Purchasers may treat its purchase and resale of Notes as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and the
Initial Purchasers will maintain the lists and other records required by such
Treasury Regulation.

(ss)         The Company has been advised by the NASD’s PORTAL Market that the
Notes have been designated PORTAL-eligible securities in accordance with the
rules and regulations of the NASD.

(tt)           There are no stamp or other issuance or transfer taxes or duties
or other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale by the Company
of the Notes.

Each certificate signed by any officer of the Company and delivered to the
Initial Purchasers or their counsel shall be deemed to be a representation and
warranty by the Company, as the case may be, to the Initial Purchasers as to the
matters covered thereby.


2.             PURCHASE, SALE AND DELIVERY OF THE NOTES.  ON THE BASIS OF THE
REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS HEREIN CONTAINED AND
SUBJECT TO THE TERMS AND CONDITIONS HEREIN SET FORTH, THE COMPANY AGREES TO
ISSUE AND SELL TO EACH OF THE INITIAL PURCHASERS, AND EACH OF THE INITIAL
PURCHASERS AGREES, SEVERALLY AND NOT JOINTLY, TO PURCHASER FROM THE COMPANY, AT
THE PURCHASE PRICE EQUAL TO 97.75% OF THE PRINCIPAL AMOUNT THEREOF (THE
“PURCHASE PRICE”) THE PRINCIPAL AMOUNT OF NOTES SET FORTH OPPOSITE THE NAME OF
SUCH INITIAL PURCHASER IN ATTACHMENT B HERETO AND HAVING THE OTHER TERMS SET
FORTH IN THE PRICING SUPPLEMENT.  ONE OR MORE CERTIFICATES IN DEFINITIVE FORM OR
GLOBAL FORM, AS INSTRUCTED BY THE INITIAL PURCHASERS HAS, AND IN SUCH

10


--------------------------------------------------------------------------------



DENOMINATION OR DENOMINATIONS AND REGISTERED IN SUCH NAME OR NAMES AS THE
INITIAL PURCHASERS REQUESTS UPON NOTICE TO THE COMPANY NOT LATER THAN ONE FULL
BUSINESS DAY PRIOR TO THE CLOSING DATE (AS DEFINED BELOW), SHALL BE DELIVERED BY
OR ON BEHALF OF THE COMPANY TO THE INITIAL PURCHASERS FOR THE ACCOUNT OF THE
INITIAL PURCHASERS, WITH ANY TRANSFER TAXES PAYABLE IN CONNECTION WITH THE
TRANSFER OF THE NOTES TO THE INITIAL PURCHASERS DULY PAID, AGAINST PAYMENT BY OR
ON BEHALF OF THE INITIAL PURCHASERS OF THE PURCHASE PRICE THEREFOR BY WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OF THE COMPANY.  SUCH
DELIVERY OF AND PAYMENT FOR THE NOTES SHALL BE MADE AT THE OFFICES OF WINSTON &
STRAWN LLP (“COUNSEL FOR THE INITIAL PURCHASERS”), 35 WEST WACKER DRIVE,
CHICAGO, ILLINOIS, 60601 AT 10:00 A.M., CHICAGO TIME, ON JUNE 11, 2007, OR AT
SUCH OTHER PLACE, TIME OR DATE AS THE INITIAL PURCHASERS AND THE COMPANY MAY
AGREE UPON, SUCH TIME AND DATE OF DELIVERY AGAINST PAYMENT BEING HEREIN REFERRED
TO AS THE “CLOSING DATE”.  THE COMPANY WILL MAKE SUCH CERTIFICATE OR
CERTIFICATES FOR THE NOTES AVAILABLE FOR EXAMINATION BY THE INITIAL PURCHASERS
AT THE CHICAGO OFFICES OF COUNSEL FOR THE INITIAL PURCHASERS NOT LATER THAN
10:00 A.M., NEW YORK TIME ON THE BUSINESS DAY PRIOR TO THE CLOSING DATE.


IN ADDITION, THE COMPANY GRANTS TO EACH INITIAL PURCHASER AN OPTION TO PURCHASE
UP TO AN ADDITIONAL $ 20,000,000 OF THE NOTES FOR THE PURPOSE OF COVERING ANY
OVERALLOTMENT AT THE SAME PRICE AND PURSUANT TO THE SAME TERMS AS DESCRIBED THIS
AGREEMENT, THE OFFERING CIRCULAR AND THE PRICING SUPPLEMENT.  THIS OVERALLOTMENT
GRANT SHALL EXPIRE 20 DAYS AFTER THE DATE OF THIS AGREEMENT; PROVIDED THAT IF
SUCH DATE FALLS ON A DAY THAT IS NOT A BUSINESS DAY, THE OPTION GRANTED IN THIS
AGREEMENT FOR THE OVERALLOTMENT NOTES WILL EXPIRE ON THE NEXT SUCCEEDING
BUSINESS DAY; AND MAY BE EXERCISED IN WHOLE OR FROM TIME TO TIME IN PART BY
WRITTEN NOTICE BEING GIVEN TO THE COMPANY BY BEAR, STEARNS & CO. INC. ON BEHALF
OF THE INITIAL PURCHASERS.  THE OVERALLOTMENT NOTES SHALL BE DELIVERED PURSUANT
TO THE SAME TERMS AND CONDITIONS AS DESCRIBED IN THIS AGREEMENT, INCLUDING ALL
REPRESENTATIONS, WARRANTIES, COVENANTS AND CONDITIONS AS DESCRIBED HEREIN.  UPON
THE EXERCISE OF THE OPTION TO PURCHASE THE OVERALLOTMENT NOTES, EACH INITIAL
PURCHASER AGREES, SEVERALLY AND NOT JOINTLY, TO PURCHASE THE AGGREGATE PRINCIPAL
AMOUNT OF THE OVERALLOTMENT NOTES THAT BEARS THE SAME PROPORTION TO THE TOTAL
AMOUNT OF THE OVERALLOTMENT NOTES TO BE SOLD AS THE AGGREGATE PRINCIPAL AMOUNT
OF NOTES SET FORTH ON ATTACHMENT B HERETO OPPOSITE THE NAME OF SUCH INITIAL
PURCHASER BEARS TO THE TOTAL AGGREGATE PRINCIPAL AMOUNT OF NOTES LISTED ON
ATTACHMENT B.


ANY NOTICE DELIVERED TO THE COMPANY REGARDING THE OVERALLOTMENT NOTES SHALL SET
FORTH THE AGGREGATE AMOUNT OF OVERALLOTMENT NOTES AS TO WHICH THE OPTION IS
BEING EXERCISED, THE NAMES IN WHICH THE OVERALLOTMENT NOTES ARE TO BE
DENOMINATED AND THE DATE AND TIME AS DETERMINED BY BEAR, STEARNS & CO. INC. WHEN
THE OVERALLOTMENT NOTES ARE TO BE DELIVERED; PROVIDED, HOWEVER, THAT THIS DATE
AND TIME SHALL NOT BE EARLIER THAN THE CLOSING DATE NOR EARLIER THAN THE SECOND
BUSINESS DAY AFTER THE DATE ON WHICH THE OPTION SHALL HAVE BEEN EXERCISED NOR
LATER THAN THE FIFTH BUSINESS DAY AFTER THE DATE ON WHICH THE OPTION SHALL HAVE
BEEN EXERCISED.  THE DATE AND TIME THE OVERALLOTMENT NOTES ARE DELIVERED ARE
SOMETIMES REFERRED TO AS AN “OVERALLOTMENT NOTE CLOSING DATE” AND THE CLOSING
DATE AND ANY OVERALLOTMENT NOTE CLOSING DATE ARE SOMETIMES EACH REFERRED TO AS A
CLOSING DATE.

11


--------------------------------------------------------------------------------



DELIVERY OF AND PAYMENT FOR THE OVERALLOTMENT NOTES SHALL BE MADE AT THE PLACE
SPECIFIED ABOVE FOR DELIVERY OF AND PAYMENT FOR THE NOTES (OR AT SUCH OTHER
PLACE AS SHALL BE DETERMINED BY AGREEMENT BETWEEN BEAR, STEARNS & CO. INC. AND
THE COMPANY) ON THE OVERALLOTMENT NOTE CLOSING DATE.  DELIVERY OF THE NOTES
SHALL BE MADE TO BEAR, STEARNS & CO. INC. FOR THE ACCOUNT OF EACH INITIAL
PURCHASER AGAINST PAYMENT BY THE SEVERAL INITIAL PURCHASERS THROUGH BEAR,
STEARNS & CO. INC. OF THE RESPECTIVE AGGREGATE PURCHASE PRICES OF THE NOTES
BEING SOLD BY THE COMPANY TO OR UPON THE ORDER OF THE COMPANY BY WIRE TRANSFER
IN IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNTS SPECIFIED BY THE COMPANY.  TIME
SHALL BE OF THE ESSENCE, AND DELIVERY AT THE TIME SPECIFIED PURSUANT TO THIS
AGREEMENT IS A FURTHER CONDITION OF THE OBLIGATION OF EACH INITIAL PURCHASER
HEREUNDER.  DELIVERY OF THE NOTES SHALL BE MADE THROUGH THE FACILITIES OF THE
DEPOSITORY TRUST COMPANY UNLESS BEAR, STEARNS & CO. INC. SHALL OTHERWISE
INSTRUCT.


3.             OFFERING OF THE NOTES AND THE INITIAL PURCHASERS’ REPRESENTATIONS
AND WARRANTIES.  THE INITIAL PURCHASERS REPRESENTS AND WARRANTS TO AND AGREE
WITH THE COMPANY AND THE PRINCIPAL SUBSIDIARY THAT:

(a)           It is a qualified institutional buyer as defined in Rule 144A
under the Securities Act (a “QIB”).

(b)           It will solicit offers for such Notes only from, and will offer
such Notes only to, persons that it reasonably believes to be a QIB.

(c)           It will not offer or sell the Notes using any form of general
solicitation or general advertising (within the meaning of Regulation D) or in
any manner involving a public offering within the meaning of Section 4(2) under
the Securities Act.


4.             COVENANTS OF THE COMPANY AND THE PRINCIPAL SUBSIDIARY.  THE
COMPANY AND THE PRINCIPAL SUBSIDIARY COVENANTS AND AGREES WITH THE INITIAL
PURCHASERS THAT:

(a)           The Company will prepare the Offering Circular in the form
approved by the Initial Purchasers and prior to the completion of the
distribution will not amend or supplement the Offering Circular without first
furnishing to the Initial Purchasers a copy of such proposed amendment or
supplement and will not use any amendment or supplement to which the Initial
Purchasers may reasonably object.

(b)           The Company will furnish to the Initial Purchasers and to Counsel
for the Initial Purchasers prior to 10:00 a.m. Chicago time on the business day
next succeeding the date of this Agreement and during the period referred to in
paragraph (c) below, without charge, as many copies of the Offering Circular and
any amendments and supplements thereto as they reasonably may request.

(c)           At any time prior to the completion of the distribution of the
Notes by the Initial Purchasers, if any event occurs or condition exists as a
result of which the Offering Circular, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, or if it should be necessary to
amend or supplement the Offering Circular to comply with applicable law, the
Company will promptly (i) notify the Initial Purchasers of the same; (ii)
subject to the requirements of paragraph (a) of this Section 4, prepare and
provide to the Initial Purchasers, at its own expense, an amendment or
supplement to the Offering Circular so that the statements in the Offering
Circular as so amended or supplemented will not, in the light of the
circumstances when the Offering Circular is delivered to a purchaser, be
misleading or so that the Offering Circular, as  amended or supplemented, will
comply with applicable law; and (iii) supply any supplemented or amended
Offering Circular to the Initial Purchasers and Counsel for the Initial
Purchasers, without charge, in such quantities as may be reasonably requested.

12


--------------------------------------------------------------------------------


(d)           The Company will (i) qualify the Notes for sale by the Initial
Purchasers under the laws of such jurisdictions as the Initial Purchasers may
designate and (ii) maintain such qualifications for so long as required for the
sale of the Notes by the Initial Purchasers.  The Company will promptly advise
the Initial Purchasers of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Notes for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(e)           At any time prior to the completion of the distribution of the
Notes by the Initial Purchasers, the Company will deliver to the Initial
Purchasers such additional information concerning the business and financial
condition of the Company as the Initial Purchasers may from time to time
reasonably request and whenever it or any of its subsidiaries publishes or makes
available to the public (by filing with any regulatory authority or securities
exchange or by publishing a press release or otherwise) any information that
would reasonably be expected to be material in the context of the issuance of
the Notes under this Agreement, shall promptly notify the Initial Purchasers as
to the nature of such information or event.  The Company will likewise notify
the Initial Purchasers of (i) any decrease in the rating of the Notes or any
other debt securities of the Company by any nationally recognized statistical
rating organization (as defined in Rule 436(g)(2) under the Securities Act) or
(ii) any notice or public announcement given of any intended or potential
decrease in any such rating or that any such securities rating agency has under
surveillance or review, with possible negative implications, its rating of the
Notes, as soon as the Company becomes aware of any such decrease, notice or
public announcement.

(f)            The Company will not, and will not permit any of its affiliates
to, resell any of the Notes that have been acquired by any of them, other than
pursuant to an effective registration statement under the Securities Act or in
accordance with Rule 144 under the Securities Act.

(g)           Except as contemplated in the Registration Rights Agreement, none
of the Company or any of its affiliates, nor any person acting on its or their
behalf (other than the Initial Purchasers or any of its affiliates, as to which
no statement is made) will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Notes under the Securities Act.

(h)           None of the Company or any of its affiliates, nor any person
acting on its or their behalf (other than the Initial Purchasers or any of its
affiliates, as to which no statement is made), will solicit any offer to buy or
offer to sell the Notes by means of any form of general solicitation or general
advertising (within the meaning of Regulation D) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.

13


--------------------------------------------------------------------------------


(i)            None of the Company or any of its affiliates, nor any person
acting on its or their behalf (other than the Initial Purchasers or any of its
affiliates, as to which no statement is made), will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any securities of the
same or a similar class as the Notes, other than the Notes offered or sold to
the Initial Purchasers hereunder in a manner which would require the
registration under the Securities Act of the Notes.

(j)            So long as any of the Notes are “restricted securities” within
the meaning of Rule 144(a)(3) under the Securities Act, at any time that the
Company is not then subject to Section 13 or 15(d) of the Exchange Act, the
Company will provide at its expense to each holder of the Notes and to each
prospective purchaser (as designated by such holder) of the Notes, upon the
request of such holder or prospective purchaser, any information required to be
provided by Rule 144A(d)(4) under the Securities Act.  (This covenant is
intended to be for the benefit of the holders, and the prospective purchasers
designated by such holders from time to time, of the Notes.)

(k)           The Company will apply the net proceeds from the sale of the Notes
as set forth under “Use of Proceeds” in the Offering Circular.

(l)            For so long as any Notes are outstanding, the Company and its
subsidiaries will conduct its operations in a manner that will not subject the
Company or any subsidiary to registration as an investment company under the
Investment Company Act.

(m)          Each Note will bear a legend substantially to the following effect
until such legend shall no longer be necessary or advisable because the Notes
are no longer subject to the restrictions on transfer described therein:

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANS­FERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF, THE
SECURITIES ACT, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE
OF THE UNITED STATES OR ANY OTHER JURISDICTION AND IN ACCORDANCE WITH THE
TRANSFER RESTRICTIONS CONTAINED IN THE INDENTURE UNDER WHICH THIS NOTE WAS
ISSUED.

(n)           For a period of 30 days after the date hereof, without the prior
written consent of Bear, Stearns & Co. Inc., the Company shall not (1) except
for shares of common stock issued as consideration for acquisitions, offer,
sell, pledge or otherwise dispose of (or enter into any transaction or device
that is designed to, or could be expected to, result in the disposition by any
person at any time in the future of) any equity securities or securities
convertible into or exchangeable for shares of common stock of the of the
Company (other than

14


--------------------------------------------------------------------------------


the stock and shares issued pursuant to employee benefit plans, qualified stock
option plans or other employee compensation plans existing on the date hereof or
pursuant to currently outstanding options, warrants or rights) or sell or grant
options, rights or warrants with respect to any shares of common stock of the
Company or securities convertible into or exchangeable for shares of common
stock of the Company (other than the grant of options pursuant to option plans
existing on the date hereof); (2) offer, sell, pledge or otherwise dispose of
(or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) any debt securities of the Company similar to the Notes and warrants or
rights to purchase debt securities of the Company that are similar to the Notes;
(3) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of shares of common stock of the Company, whether any such transaction described
in clause (1), (2) or (3) above is to be settled by delivery of shares of common
stock of the Company or other securities, in cash or otherwise, (4) file or
cause to be filed a registration statement with respect to any shares of common
stock of the Company or securities convertible, exercisable or exchangeable into
shares of common stock of the Company or any other securities of the Company
(other than the registration statement filed pursuant to the Transaction
Documents) or (5) publicly disclose the intention to do any of the foregoing
(other than the use of common stock as consideration for the consummation of
acquisitions or the sale of Notes offered pursuant to this Agreement).

(o)           The Company will, promptly after it has notified the Initial
Purchasers of any intention by the Company to treat the Transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4), deliver a duly completed copy of IRS Form 8886 or any successor form
to the Initial Purchasers.

(p)           The Company acknowledges and agrees that the Initial Purchasers is
acting solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of the Notes contemplated hereby (including
in connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Company or any other person. 
Additionally, the Initial Purchasers is not advising the Company as to any
legal, tax, investment,  accounting or regulatory matters in any jurisdiction. 
The Company shall consult with its own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and the Initial Purchasers
shall have no responsibility or liability to the Company with respect thereto.
Any review by the Initial Purchasers of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Initial Purchasers and shall not be on
behalf of the Company.


5.             EXPENSES.


(A)           WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT ARE
CONSUMMATED OR THIS AGREEMENT IS TERMINATED, THE COMPANY WILL PAY OR CAUSE TO BE
PAID ALL EXPENSES INCIDENT TO THE PERFORMANCE OF THEIR OBLIGATIONS UNDER THIS
AGREEMENT, INCLUDING: (I) THE FEES, DISBURSEMENTS AND EXPENSES OF THE COMPANY’S
COUNSEL AND THE COMPANY’S ACCOUNTANTS IN CONNECTION WITH THE ISSUANCE AND SALE
OF THE NOTES AND ALL OTHER FEES OR EXPENSES

15


--------------------------------------------------------------------------------



IN CONNECTION WITH THE PREPARATION OF EACH CIRCULAR AND ALL AMENDMENTS AND
SUPPLEMENTS THERETO, INCLUDING ALL PRINTING COSTS ASSOCIATED THEREWITH, AND THE
DELIVERING OF COPIES THEREOF TO THE INITIAL PURCHASERS, IN THE QUANTITIES
REQUESTED, (II) ALL COSTS AND EXPENSES RELATED TO THE TRANSFER AND DELIVERY OF
THE NOTES TO THE INITIAL PURCHASERS, INCLUDING ANY TRANSFER OR OTHER TAXES
PAYABLE THEREON, (III) THE COST OF PRODUCING ANY BLUE SKY OR LEGAL INVESTMENT
MEMORANDUM IN CONNECTION WITH THE OFFER AND SALE OF THE NOTES UNDER STATE
SECURITIES LAWS AND ALL EXPENSES IN CONNECTION WITH THE QUALIFICATION OF THE
NOTES FOR OFFER AND SALE UNDER STATE SECURITIES LAWS AS PROVIDED IN SECTION 4(D)
HEREOF, INCLUDING FILING FEES AND THE REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL FOR THE INITIAL PURCHASERS IN CONNECTION WITH SUCH QUALIFICATION AND IN
CONNECTION WITH THE BLUE SKY OR LEGAL INVESTMENT MEMORANDUM, SUCH COSTS AND
EXPENSES SHALL NOT EXCEED $5,000 (IV) ANY FEES CHARGED BY RATING AGENCIES FOR
THE RATING OF THE NOTES, (V) THE FEES AND EXPENSES, IF ANY, INCURRED IN
CONNECTION WITH THE ADMISSION OF THE NOTES FOR TRADING IN PORTAL OR ANY
APPROPRIATE MARKET SYSTEM, (VI) THE COSTS AND CHARGES OF THE TRUSTEE AND ANY
TRANSFER AGENT, REGISTRAR OR DEPOSITARY, (VII) THE COST OF THE PREPARATION,
ISSUANCE AND DELIVERY OF THE NOTES AND (VIII) ALL OTHER COSTS AND EXPENSES
INCIDENT TO THE PERFORMANCE OF THE OBLIGATIONS OF THE COMPANY HEREUNDER FOR
WHICH PROVISION IS NOT OTHERWISE MADE IN THIS SECTION.


(B)           IF THE SALE OF THE NOTES PROVIDED FOR HEREIN IS NOT CONSUMMATED
BECAUSE ANY CONDITION TO THE OBLIGATIONS OF THE INITIAL PURCHASERS SET FORTH IN
SECTION 6 HEREOF IS NOT SATISFIED OR BECAUSE OF ANY FAILURE, REFUSAL OR
INABILITY ON THE PART OF THE COMPANY TO PERFORM ALL OBLIGATIONS AND SATISFY ALL
CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED HEREUNDER OTHER THAN BY
REASON OF A DEFAULT BY ANY OF THE INITIAL PURCHASERS, THE COMPANY WILL REIMBURSE
THE INITIAL PURCHASERS UPON DEMAND FOR ALL REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE COUNSEL FEES AND DISBURSEMENTS) THAT SHALL HAVE BEEN
INCURRED BY THEM IN CONNECTION WITH THE PROPOSED PURCHASE AND SALE OF THE NOTES.


6.             CONDITIONS TO THE INITIAL PURCHASERS’ OBLIGATIONS.  THE
OBLIGATIONS OF THE INITIAL PURCHASERS TO PURCHASE AND PAY FOR THE NOTES SHALL BE
SUBJECT TO THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN
SECTION 1 HEREOF, IN EACH CASE AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE,
AS IF MADE ON AND AS OF THE CLOSING DATE, TO THE ACCURACY OF THE STATEMENTS OF
THE COMPANY’S OFFICERS MADE PURSUANT TO THE PROVISIONS HEREOF, TO THE
PERFORMANCE BY THE COMPANY OF ITS COVENANTS AND AGREEMENTS HEREUNDER AND TO THE
FOLLOWING ADDITIONAL CONDITIONS:

(a)           The Initial Purchasers shall have received (i) an opinion, dated
the Closing Date, of Latham & Watkins LLP, counsel for the Company, in form and
substance satisfactory to the Initial Purchasers, to the effect set forth in
Exhibit A hereto.

(b)           The Initial Purchasers shall have received an opinion, dated the
Closing Date, of Winston & Strawn LLP, Counsel for the Initial Purchasers, with
respect to the issuance and sale of the Notes and such other related matters as
the Initial Purchasers may reasonably require to the effect set forth in Exhibit
B hereto, and the Company shall have furnished to such counsel such documents as
it may reasonably request for the purpose of enabling it to pass upon such
matters.

(c)           The Initial Purchasers shall have received an opinion, dated the
Closing Date, of Davis Polk & Wardwell, counsel for the Initial Purchasers, with
respect to the enforceability of the Indenture and certain other matters, to the
effect set forth in Exhibit C hereto.

16


--------------------------------------------------------------------------------


(d)           Robert Beury, General Counsel of the Company, shall have furnished
to the Initial Purchasers his written opinion addressed to the Initial
Purchasers and dated such Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers, substantially in the form attached
hereto as Exhibit D.

(e)           Elvinger Hoss et Prussen shall have furnished to the Initial
Purchasers its written opinion, as Luxembourg counsel to the Company, addressed
to the Initial Purchasers and dated such Closing Date, in form and substance
reasonably satisfactory to the Initial Purchasers, substantially in the form
attached hereto as Exhibit E.

(f)            All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Transaction Documents,
the issuance and delivery of the Notes, the Transaction, and all other legal
matters relating to this Agreement and the Transactions contemplated hereby
shall be reasonably satisfactory in all material respects to counsel for the
Initial Purchasers, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

(g)           The Initial Purchasers shall not have discovered nor disclosed to
the Company on or prior to the Closing Date that the Preliminary Circular,
Pricing Supplement, Offering Circular, or any amendment or supplement thereto,
contains an untrue statement of a fact which, in the opinion of Winston & Strawn
LLP, counsel for the Initial Purchasers, is material or omits to state a fact
which, in the opinion of such counsel, is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

(h)           The Initial Purchasers shall have received on each of the date
hereof and the Closing Date a letter, dated the date hereof or the Closing Date,
as the case may be, in form and substance satisfactory to the Initial Purchasers
and Counsel for the Initial Purchasers, from Ernst & Young LLP, independent
auditors of the Company, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Offering Circular; provided that the letter shall use a “cut-off date”
within three days of the date of such letter and that their procedures shall
extend to financial information in the Final Circular not contained in the
Preliminary Circular.  References to the Offering Circular in this paragraph (d)
with respect to either letter referred to above shall include any amendment or
supplement thereto at the date of such letter.

(i)            (i) Neither the Company nor any of its subsidiaries shall have
sustained, since the date of the latest audited financial statements included or
incorporated by reference in the Offering Circular, any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree other than as set forth in the Preliminary Offering Circular or
(ii) since such date there shall not have been any change in the capital stock
or long-term debt of the Company or any of its subsidiaries or any change, or
any development involving a

17


--------------------------------------------------------------------------------


prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, properties, management, business or
prospects of the Company and its subsidiaries taken as a whole, the effect of
which, in any such case described in clause (i) or (ii), is, in the judgment of
the Initial Purchasers, so material and adverse as to make it impracticable or
inadvisable to proceed with the Transactions on the terms and in the manner
contemplated in the Offering Circular.

(j)            The Initial Purchasers shall have received a certificate, dated
the Closing Date and in form and substance satisfactory to the Initial
Purchasers, of the Chief Executive Officer and the Chief Financial Officer of
the Company as to the accuracy of the representations and warranties of the
Company in this Agreement at and as of the Closing Date; that the Company has
performed all covenants and agreements and satisfied all conditions on its part
to be performed or satisfied at or prior to the Closing Date; and as to the
matters set forth in Sections 6(i) and (j) and that said officers have carefully
examined the Preliminary Circular, the Pricing Supplement, the Offering Circular
and the Final Circular and, in their opinion, (A)(1) the Offering Circular, as
of the Closing Date, (2) the Preliminary Circular, as of its delivery date, and
(3) the Offering Circular, as of the Time of Sale, did not and do not contain
any untrue statement of a material fact and did not and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (except in the case of the Offering Circular, in the light of the
circumstances under which they were made) not misleading, and (B) since the Time
of Sale, no event has occurred that should have been set forth in an amendment
to the Offering Circular that has not been so set forth.

(k)           The Notes shall have been designated for trading on PORTAL.

(l)            The Notes shall be eligible for clearance and settlement through
The Depository Trust Company (“DTC”), and Clearstream Banking and the Euroclear
System as indirect participants of DTC.

(m)          Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following:  (i) trading in securities
generally on the New York Stock Exchange, the Nasdaq Global Market or the
American Stock Exchange or in the over-the-counter market in the United States,
or trading in any securities of the Company on any exchange in the United States
or in the over-the-counter market in the United States, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities, (iii) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States or (iv) there shall have occurred such a material
adverse change in general economic, political or financial conditions,
including, without limitation, as a result of terrorist activities after the
date hereof (or the effect of international conditions on the financial markets
in the United States shall be such), as to make it, in the judgment of the Bear,
Stearns & Co. Inc., impracticable or inadvisable to proceed with the
Transactions on the terms and in the manner contemplated in the Offering
Circular.

18


--------------------------------------------------------------------------------


(n)           NASDAQ shall have approved the listing, subject only to official
notice of issuance of the shares of common stock into which the Notes are
convertible.


7.             INDEMNIFICATION AND CONTRIBUTION.


(A)           THE COMPANY AND THE PRINCIPAL SUBSIDIARY, JOINTLY AND SEVERALLY,
AGREES TO INDEMNIFY AND HOLD HARMLESS THE INITIAL PURCHASERS, ITS AFFILIATES,
DIRECTORS AND OFFICERS AND EACH PERSON, IF ANY, WHO CONTROLS (WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) ANY
INITIAL PURCHASERS AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR
SEVERAL, TO WHICH THE INITIAL PURCHASERS OR SUCH OTHER PERSON MAY BECOME
SUBJECT, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN THE PRELIMINARY
CIRCULAR OR THE OFFERING CIRCULAR OR ANY AMENDMENT OR SUPPLEMENT THERETO; OR
(II) THE OMISSION OR ALLEGED OMISSION TO STATE IN THE PRELIMINARY CIRCULAR OR
THE OFFERING CIRCULAR OR ANY AMENDMENT OR SUPPLEMENT THERETO A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES IN
WHICH THEY WERE MADE, NOT MISLEADING, AND WILL REIMBURSE, AS INCURRED, THE
INITIAL PURCHASERS AND EACH SUCH OTHER PERSON FOR ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY SUCH INITIAL PURCHASERS OR SUCH OTHER PERSON IN
CONNECTION WITH INVESTIGATING, DEFENDING AGAINST OR APPEARING AS A THIRD-PARTY
WITNESS IN CONNECTION WITH ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION;
PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE TO THE
EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED
UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION MADE IN ANY PRELIMINARY CIRCULAR, THE OFFERING CIRCULAR, THE FINAL
CIRCULAR OR ANY AMENDMENT OR SUPPLEMENT THERETO, IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY THE INITIAL
PURCHASERS SPECIFICALLY FOR USE THEREIN AS SET FORTH IN SECTION 9 HEREOF.


(B)           THE INITIAL PURCHASERS WILL INDEMNIFY AND HOLD HARMLESS THE
COMPANY AND ITS AFFILIATES, DIRECTORS, OFFICERS, AND EACH PERSON, IF ANY, WHO
CONTROLS ANY OF THE COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES
ACT OR SECTION 20 OF THE EXCHANGE ACT AGAINST ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES TO WHICH THE COMPANY, ANY SUCH AFFILIATES, DIRECTORS OR OFFICERS OR
SUCH CONTROLLING PERSON MAY BECOME SUBJECT, INSOFAR AS SUCH LOSSES, CLAIMS,
DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED
UPON (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT
CONTAINED IN THE PRELIMINARY CIRCULAR OR THE OFFERING CIRCULAR OR ANY AMENDMENT
OR SUPPLEMENT THERETO, OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN THE
PRELIMINARY CIRCULAR, THE OFFERING CIRCULAR, THE FINAL CIRCULAR OR ANY AMENDMENT
OR SUPPLEMENT THERETO A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IN
EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE
UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY THE
INITIAL PURCHASERS SPECIFICALLY FOR USE THEREIN AS SET FORTH IN SECTION 9 HEREOF
AND, SUBJECT TO THE LIMITATION SET FORTH IMMEDIATELY PRECEDING THIS CLAUSE, WILL
REIMBURSE AS INCURRED, ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THE
COMPANY OR ANY AFFILIATES, DIRECTORS OR OFFICERS OR SUCH CONTROLLING PERSON IN
CONNECTION WITH INVESTIGATING, DEFENDING AGAINST OR APPEARING AS A THIRD-PARTY
WITNESS IN CONNECTION WITH, ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IN
RESPECT THEREOF.

19


--------------------------------------------------------------------------------



(C)           PROMPTLY AFTER RECEIPT BY ANY PERSON TO WHOM INDEMNITY MAY BE
AVAILABLE UNDER THIS SECTION 7 (THE “INDEMNIFIED PARTY”) OF NOTICE OF THE
COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT
THEREOF IS TO BE MADE AGAINST ANY PERSON FROM WHOM INDEMNITY MAY BE SOUGHT UNDER
THIS SECTION 7 (THE “INDEMNIFYING PARTY”), NOTIFY SUCH INDEMNIFYING PARTY OF THE
COMMENCEMENT THEREOF; BUT THE FAILURE SO TO NOTIFY SUCH INDEMNIFYING PARTY WILL
NOT RELIEVE SUCH INDEMNIFYING PARTY FROM ANY LIABILITY WHICH IT MAY HAVE TO SUCH
INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 7.  IN CASE ANY SUCH ACTION
IS BROUGHT AGAINST ANY INDEMNIFIED PARTY, AND SUCH INDEMNIFIED PARTY NOTIFIES
THE RELEVANT INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, SUCH INDEMNIFYING
PARTY WILL BE ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT MAY
WISH, TO ASSUME THE DEFENSE THEREOF, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTIFIED, WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PARTY;
PROVIDED, HOWEVER, THAT IF THE NAMED PARTIES IN ANY SUCH ACTION (INCLUDING
IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY
AND THE INDEMNIFIED PARTY SHALL HAVE CONCLUDED, BASED ON ADVICE OF OUTSIDE
COUNSEL, THAT REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD PRESENT
SUCH COUNSEL WITH A CONFLICT OF INTEREST, THE INDEMNIFYING PARTY SHALL NOT HAVE
THE RIGHT TO DIRECT THE DEFENSE OF SUCH ACTION ON BEHALF OF SUCH INDEMNIFIED
PARTY OR PARTIES AND SUCH INDEMNIFIED PARTY OR PARTIES SHALL HAVE THE RIGHT TO
SELECT SEPARATE COUNSEL TO DEFEND SUCH ACTION ON BEHALF OF SUCH INDEMNIFIED
PARTY OR PARTIES.  AFTER NOTICE FROM THE INDEMNIFYING PARTY TO THE INDEMNIFIED
PARTY OF ITS ELECTION TO ASSUME THE DEFENSE OF SUCH CLAIM OR ACTION, THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTY UNDER THIS
SECTION 7 FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE
COSTS OF INVESTIGATION; PROVIDED, HOWEVER, THAT THE INITIAL PURCHASERS SHALL
HAVE THE RIGHT TO EMPLOY COUNSEL TO REPRESENT THE INITIAL PURCHASERS AND ITS
DIRECTORS, OFFICERS, EMPLOYEES AND CONTROLLING PERSONS WHO MAY BE SUBJECT TO
LIABILITY ARISING OUT OF ANY CLAIM IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT
BY THE INITIAL PURCHASERS AGAINST THE COMPANY AND/OR THE PRINCIPAL SUBSIDIARY
UNDER THIS SECTION 7 IF (I) THE COMPANY AND THE INITIAL PURCHASERS SHALL HAVE SO
MUTUALLY AGREED; (II) THE COMPANY HAVE FAILED WITHIN A REASONABLE TIME TO RETAIN
COUNSEL REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS; (III) THE INITIAL
PURCHASERS AND ITS DIRECTORS, OFFICERS, EMPLOYEES AND CONTROLLING PERSONS SHALL
HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO THEM
THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE COMPANY; OR
(IV) THE NAMED PARTIES IN ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES)
INCLUDE BOTH THE INITIAL PURCHASERS OR ITS RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR CONTROLLING PERSONS, ON THE ONE HAND, AND THE COMPANY AND/OR THE
PRINCIPAL SUBSIDIARY, ON THE OTHER HAND, AND REPRESEN­TATION OF THOSE PARTIES BY
THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING
INTERESTS BETWEEN THEM, AND IN ANY SUCH EVENT THE FEES AND EXPENSES OF SUCH
SEPARATE COUNSEL SHALL BE PAID BY THE COMPANY AND/OR THE PRINCIPAL SUBSIDIARY. 
NO INDEMNIFYING PARTY SHALL (I) WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTIES (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), SETTLE
OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
PENDING OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE
INDEMNIFIED PARTIES ARE ACTUAL OR POTENTIAL PARTIES TO SUCH CLAIM OR ACTION)
UNLESS SUCH SETTLEMENT,

20


--------------------------------------------------------------------------------



COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED
PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION, SUIT OR PROCEEDING
AND DOES NOT INCLUDE ANY FINDINGS OF FACT OR ADMISSIONS OF FAULT OR CULPABILITY
AS TO THE INDEMNIFIED PARTY, OR (II) BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH
ACTION EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), BUT IF SETTLED WITH THE CONSENT OF THE INDEMNIFYING
PARTY OR IF THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF IN ANY SUCH ACTION, THE
INDEMNIFYING PARTY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY
FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.


(D)           (I)  IN CIRCUMSTANCES IN WHICH THE INDEMNITY AGREEMENT PROVIDED
FOR IN THE PRECEDING PARAGRAPHS OF THIS SECTION 7 IS UNAVAILABLE OR
INSUFFICIENT, FOR ANY REASON, TO HOLD HARMLESS AN INDEMNIFIED PARTY IN RESPECT
OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (INCLUDING, WITHOUT LIMITATION,
ANY LEGAL OR OTHER EXPENSES INCURRED IN CONNECTION WITH DEFENDING OR
INVESTIGATING ANY ACTION OR CLAIM) (OR ACTIONS IN RESPECT THEREOF) (“LOSSES”),
THE COMPANY AND THE PRINCIPAL SUBSIDIARY, ON THE ONE HAND, AND THE INITIAL
PURCHASERS, ON THE OTHER, IN ORDER TO PROVIDE FOR JUST AND EQUITABLE
CONTRIBUTION, AGREE TO CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES TO WHICH THE COMPANY AND THE
PRINCIPAL SUBSIDIARY, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER,
MAY BE SUBJECT, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT (I) THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND THE PRINCIPAL SUBSIDIARY, ON THE ONE HAND,
AND THE INITIAL PURCHASERS, ON THE OTHER, FROM THE OFFERING OF THE NOTES OR (II)
IF THE ALLOCATION PROVIDED BY THE FOREGOING CLAUSE (I) IS UNAVAILABLE FOR ANY
REASON, NOT ONLY SUCH RELATIVE BENEFITS BUT ALSO THE RELATIVE FAULT OF THE
COMPANY AND THE PRINCIPAL SUBSIDIARY, ON THE ONE HAND, AND THE INITIAL
PURCHASERS, ON THE OTHER, IN CONNECTION WITH THE STATEMENTS OR OMISSIONS OR
ALLEGED STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES.  THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND THE PRINCIPAL SUBSIDIARY, ON THE ONE HAND,
AND THE INITIAL PURCHASERS, ON THE OTHER, SHALL BE DEEMED TO BE IN THE SAME
PROPORTION AS THE TOTAL PROCEEDS FROM THE OFFERING (BEFORE DEDUCTING EXPENSES)
RECEIVED BY THE COMPANY BEAR TO THE TOTAL DISCOUNTS AND COMMISSIONS RECEIVED BY
THE INITIAL PURCHASERS FROM THE COMPANY IN CONNECTION WITH THE PURCHASE OF THE
NOTES HEREUNDER AS SET FORTH IN THE FINAL CIRCULAR.  THE RELATIVE FAULT OF THE
PARTIES SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE
UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE
COMPANY, THE PRINCIPAL SUBSIDIARY OR THE INITIAL PURCHASERS, THE PARTIES’
INTENT, RELATIVE KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH STATEMENT OR OMISSION, AND ANY OTHER EQUITABLE CONSIDERATIONS
APPROPRIATE IN THE CIRCUMSTANCES.  THE COMPANY, THE PRINCIPAL SUBSIDIARY AND THE
INITIAL PURCHASERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION
WERE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT
DOES NOT TAKE INTO ACCOUNT THE EQUITABLE CONSIDERATIONS REFERRED TO ABOVE. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH (D), THE INITIAL
PURCHASERS SHALL NOT BE OBLIGATED TO MAKE CONTRIBUTIONS HEREUNDER THAT IN THE
AGGREGATE EXCEED THE TOTAL UNDERWRITING DISCOUNTS AND COMMISSIONS RECEIVED BY
THE INITIAL PURCHASERS FROM THE COMPANY IN CONNECTION WITH THE PURCHASE OF THE
NOTES HEREUNDER, AND NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN
THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION.  FOR PURPOSES OF THIS PARAGRAPH (D), EACH PERSON, IF ANY, WHO
CONTROLS THE INITIAL PURCHASERS WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT AND EACH OTHER PERSON LISTED IN
SECTION 7(A) HEREOF SHALL HAVE THE SAME RIGHTS TO CONTRIBUTION AS THE INITIAL
PURCHASERS, AND EACH AFFILIATE, DIRECTOR OR OFFICER OF THE COMPANY OR THE
PRINCIPAL SUBSIDIARY AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN
THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE
ACT, SHALL HAVE THE SAME RIGHTS TO CONTRIBUTION AS THE COMPANY AND THE PRINCIPAL
SUBSIDIARY.

21


--------------------------------------------------------------------------------



(E)           THE OBLIGATIONS OF THE COMPANY AND THE PRINCIPAL SUBSIDIARY UNDER
THIS SECTION 7 SHALL BE IN ADDITION TO ANY OBLIGATIONS OR LIABILITIES WHICH THE
COMPANY AND THE PRINCIPAL SUBSIDIARY MAY OTHERWISE HAVE AND THE OBLIGATIONS OF
THE INITIAL PURCHASERS UNDER THIS SECTION 7 SHALL BE IN ADDITION TO ANY
OBLIGATIONS OR LIABILITIES WHICH THE INITIAL PURCHASERS MAY OTHERWISE HAVE.


8.             SURVIVAL.  THE RESPECTIVE REPRESENTATIONS, WARRANTIES,
AGREEMENTS, COVENANTS, INDEMNITIES AND OTHER STATEMENTS OF THE COMPANY AND THE
PRINCIPAL SUBSIDIARY, THEIR RESPECTIVE OFFICERS, AND THE INITIAL PURCHASERS SET
FORTH IN THIS AGREEMENT OR MADE BY OR ON BEHALF OF THEM, RESPECTIVELY, PURSUANT
TO THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF (I) ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE COMPANY AND THE PRINCIPAL SUBSIDIARY,
THEIR RESPECTIVE OFFICERS OR DIRECTORS OR ANY CONTROLLING PERSON REFERRED TO IN
SECTION 7 HEREOF OR THE INITIAL PURCHASERS AND (II) DELIVERY OF AND PAYMENT FOR
THE NOTES.  THE RESPECTIVE AGREEMENTS, COVENANTS, INDEMNITIES AND OTHER
STATEMENTS SET FORTH IN SECTIONS 5 AND 7 HEREOF SHALL REMAIN IN FULL FORCE AND
EFFECT, REGARDLESS OF ANY TERMINATION OR CANCELLATION OF THIS AGREEMENT.


9.             INFORMATION SUPPLIED BY INITIAL PURCHASERS.  THE STATEMENTS SET
FORTH UNDER THE HEADING “PLAN OF DISTRIBUTION—STABILIZATION AND SHORT POSITIONS”
IN THE PRELIMINARY CIRCULAR AND THE OFFERING CIRCULAR, TO THE EXTENT SUCH
STATEMENTS RELATE TO THE INITIAL PURCHASERS, CONSTITUTE THE ONLY INFORMATION
FURNISHED BY THE INITIAL PURCHASERS TO THE COMPANY FOR THE PURPOSES OF SECTIONS
1(A) AND 7 HEREOF.


10.           NOTICES.  ALL COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND, IF
SENT TO THE INITIAL PURCHASERS, SHALL BE DELIVERED OR SENT BY MAIL, TELEX OR
FACSIMILE TRANSMISSION AND CONFIRMED IN WRITING TO BEAR, STEARNS & CO. INC., 383
MADISON AVENUE, NEW YORK, NEW YORK, 10179, ATTENTION:  GENERAL COUNSEL, WITH A
COPY TO WINSTON & STRAWN LLP, 35 WEST WACKER DRIVE, CHICAGO, ILLINOIS
60601-9703, ATTENTION:  JAMES J. JUNEWICZ, ESQ. AND IF SENT TO THE COMPANY,
SHALL BE DELIVERED OR SENT BY MAIL, TELEX OR FACSIMILE TRANSMISSION AND
CONFIRMED IN WRITING TO THE COMPANY AT COGENT COMMUNICATIONS GROUP, INC., 1015
31ST STREET, N.W., WASHINGTON, D.C. 20007, ATTENTION:  CHIEF LEGAL OFFICER WITH
A COPY TO LATHAM & WATKINS LLP, 555 ELEVENTH STREET, N.W., SUITE 1000,
WASHINGTON, D.C. 20021, ATTENTION:  DAVID M. MCPHERSON, ESQ.


11.           INITIAL PURCHASER DEFAULT.  (A)  IF ANY INITIAL PURCHASER SHALL
DEFAULT IN ITS OBLIGATION TO PURCHASE THE NOTES OR THE OVERALLOTMENT NOTES WHICH
IT HAS AGREED TO PURCHASE HEREUNDER, YOU MAY IN YOUR DISCRETION ARRANGE FOR YOU
OR ANOTHER PARTY OR OTHER PARTIES TO PURCHASE SUCH NOTES OR THE OVERALLOTMENT
NOTES ON THE TERMS CONTAINED HEREIN.  IF WITHIN THIRTY-SIX HOURS AFTER SUCH
DEFAULT BY ANY INITIAL PURCHASER YOU DO NOT ARRANGE FOR THE PURCHASE OF SUCH
NOTES OR THE OVERALLOTMENT NOTES, THEN THE COMPANY SHALL BE ENTITLED TO A
FURTHER PERIOD OF THIRTY-SIX HOURS WITHIN WHICH TO PROCURE ANOTHER PARTY OR
OTHER PARTIES SATISFACTORY TO YOU TO PURCHASE SUCH NOTES OR THE OVERALLOTMENT
NOTES ON SUCH TERMS.  IN THE EVENT THAT, WITHIN THE RESPECTIVE PRESCRIBED
PERIODS, YOU NOTIFY THE COMPANY THAT YOU HAVE SO ARRANGED FOR THE PURCHASE OF
SUCH NOTES OR THE OVERALLOTMENT NOTES, OR THE COMPANY NOTIFIES YOU THAT IT HAS
SO ARRANGED FOR THE

22


--------------------------------------------------------------------------------



PURCHASE OF SUCH NOTES OR THE OVERALLOTMENT NOTES, YOU OR THE COMPANY SHALL HAVE
THE RIGHT TO POSTPONE THE CLOSING DATE FOR A PERIOD OF NOT MORE THAN SEVEN DAYS,
IN ORDER TO EFFECT WHATEVER CHANGES MAY THEREBY BE MADE NECESSARY IN THE
OFFERING CIRCULAR, OR IN ANY OTHER DOCUMENTS OR ARRANGEMENTS, AND THE COMPANY
AGREES TO PREPARE PROMPTLY ANY AMENDMENTS TO THE OFFERING CIRCULAR WHICH IN YOUR
OPINION MAY THEREBY BE MADE NECESSARY.  THE TERM “INITIAL PURCHASER” AS USED IN
THIS AGREEMENT SHALL INCLUDE ANY PERSON SUBSTITUTED UNDER THIS SECTION WITH LIKE
EFFECT AS IF SUCH PERSON HAD ORIGINALLY BEEN A PARTY TO THIS AGREEMENT WITH
RESPECT TO SUCH NOTES OR THE OVERALLOTMENT NOTES.

(b)           If, after giving effect to any arrangements for the purchase of
the Notes or the Overallotment Notes of a defaulting Initial Purchaser or
Initial Purchasers by you and the Company as provided in subsection (a) above,
the aggregate principal amount of such Notes or the Overallotment Notes which
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Notes or the Overallotment Notes, then the Company shall have
the right to require each non-defaulting Initial Purchaser to purchase the
principal amount of Notes or the Overallotment Notes which such Initial
Purchaser agreed to purchase hereunder and, in addition, to require each
non-defaulting Initial Purchaser to purchase its pro rata share (based on the
principal amount of Notes or the Overallotment Notes which such Initial
Purchaser agreed to purchase hereunder) of the Notes or the Overallotment Notes
of such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made; but nothing herein shall relieve a defaulting
Initial Purchaser from liability for its default.

(c)           If, after giving effect to any arrangements for the purchase of
the Notes or the Overallotment Notes of a defaulting Initial Purchaser or
Initial Purchasers by you and the Company as provided in subsection (a) above,
the aggregate principal amount of Notes or the Overallotment Notes which remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Notes or the Overallotment Notes, or if the Company shall not exercise the right
described in subsection (b) above to require non-defaulting Initial Purchasers
to purchase Notes or the Overallotment Notes of a defaulting Initial Purchaser
or Initial Purchasers, then this Agreement shall thereupon terminate, without
liability on the part of any non-defaulting Initial Purchaser or the Company,
except for the expenses to be borne by the Company and the Initial Purchasers as
provided in this Agreement and the indemnity and contribution agreements in
Section 7 hereof; but nothing herein shall relieve a defaulting Initial
Purchaser from liability for its default.


12.           SUCCESSORS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
SHALL BE BINDING UPON THE INITIAL PURCHASERS, THE COMPANY AND THEIR RESPECTIVE
SUCCESSORS AND LEGAL REPRESENTATIVES, AND NOTHING EXPRESSED OR MENTIONED IN THIS
AGREEMENT IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY OTHER PERSON ANY LEGAL
OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF THIS AGREEMENT, OR
ANY PROVISIONS HEREIN CONTAINED, THIS AGREEMENT AND ALL CONDITIONS AND
PROVISIONS HEREOF BEING INTENDED TO BE AND BEING FOR THE SOLE AND EXCLUSIVE
BENEFIT OF THE INITIAL PURCHASERS, THE COMPANY AND THEIR RESPECTIVE SUCCESSORS
AND LEGAL REPRESENTATIVES, AND FOR THE BENEFIT OF NO OTHER PERSON, EXCEPT THAT
(I) THE INDEMNITIES OF THE COMPANY CONTAINED IN SECTION 7 OF THIS AGREEMENT
SHALL ALSO BE FOR THE BENEFIT OF ANY PERSON OR PERSONS WHO CONTROL THE INITIAL
PURCHASERS WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20
OF THE

23


--------------------------------------------------------------------------------



EXCHANGE ACT AND (II) THE INDEMNITIES OF THE INITIAL PURCHASERS CONTAINED IN
SECTION 7 OF THIS AGREEMENT SHALL ALSO BE FOR THE BENEFIT OF THE AFFILIATES,
DIRECTORS AND OFFICERS OF THE COMPANY, AND ANY PERSON OR PERSONS WHO CONTROL THE
COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT.  NO PURCHASER OF NOTES FROM THE INITIAL PURCHASERS SHALL BE
DEEMED A SUCCESSOR TO THE INITIAL PURCHASERS BECAUSE OF SUCH PURCHASE.


13.           APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.


14.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

[The remainder of this page is intentionally left blank.]

24


--------------------------------------------------------------------------------


If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute an agreement binding the Company and the Initial
Purchasers.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COGENT COMMUNICATIONS GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COGENT COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted as of the date hereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BEAR, STEARNS & CO. INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UBS SECURITIES LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cogent Purchase Agreement Signature Pages

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

Accepted as of the date hereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RBC CAPITAL MARKETS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COWEN AND COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Cogent Purchase Agreement Signature Pages


--------------------------------------------------------------------------------


Attachment A

PRICING SUPPLEMENT

Cogent Communications Group, Inc.

$200,000,000 1.00% Convertible Senior Notes Due 2027

 

Issuer:

 

Cogent Communications Group, Inc. (“CCOI”)

Ticker / Exchange:

 

CCOI / The NADAQ Global Market (“NASDAQ”)

Title of securities:

 

1.00% Convertible Senior Notes due 2027 (the “Notes”)

Aggregate principal amount offered:

 

$200,000,000

Issue price:

 

$977.50 per $1,000 principal amount, plus accrued interest, if any

Over-allotment option:

 

$20,000,000

Annual interest rate:

 

The Notes will bear interest at an annual rate equal to 1.00%

Conversion premium:

 

75.0%

Reference price:

 

$28.10, which represents the last reported sale price per share of the CCOI
common stock on the NASDAQ on June 5, 2007

Base conversion price:

 

Approximately $49.18 per share of CCOI common stock, subject to adjustment as
described in the Preliminary Memorandum.

Base conversion rate:

 

20.3355 shares of CCOI common stock per $1,000 principal amount of Notes,
subject to adjustment as described in the Preliminary Memorandum.

Incremental share factor:

 

19.7254, subject to adjustment as described in the Preliminary Memorandum.

Daily share cap:

 

In no event will the daily conversion rate fraction for any day during the
observation period exceed one-twentieth of 35.5872 shares, subject to adjustment
as described in the Preliminary Memorandum. Accordingly, the applicable
conversion rate is capped and investors will not participate in any price
appreciation in the Issuer’s common stock above $216.82 per share.

Interest payment dates:

 

June 15 and December 15 of each year, commencing on December 15, 2007

Maturity Date:

 

June 15, 2027

Call dates:

 

June 20, 2014

Put dates:

 

June 15, 2014, June 15, 2017 and June 15, 2022

Ranking:

 

The Notes will be senior unsecured obligations of CCOI, will rank equally in
right of payment with all existing and future unsecured senior debt of CCOI and
senior in right of payment to CCOI’s subordinated debt, if any. The Notes will
effectively rank junior to any of CCOI’s existing and future secured
indebtedness to the extent of the value of the assets securing such
indebtedness. The Notes will also be structurally subordinated in right of
payment to all indebtedness and other liabilities and commitments (including
trade payables and lease obligations) of CCOI’s subsidiaries.

 

 

Attachment A


--------------------------------------------------------------------------------


 

Use of proceeds:

 

CCOI will use $10,600,000 from the proceeds from this offering to pay off its
existing 7.50% convertible subordinated notes. CCOI will also use $50,000,000 of
the remaining net proceeds for the repurchase of its common stock, par value
$0.001 per share, in the open market or through privately negotiated
transactions and the remainder for general corporate purposes.

Listing:

 

CCOI intends to apply to list the Notes to be eligible for trading in the PORTAL
Market of the Nasdaq Stock Market, Inc.

Trade date:

 

June 6, 2007 Settlement date: June 11, 2007

 

 

CUSIP: 19239V AA2
ISIN NUMBER: US19239VAA26

Initial Purchaser

 

 

 

Principal Amount
of the Notes

 

Bear, Stearns & Co. Inc.

 

 

$

80,000,000

 

 

UBS Securities LLC

 

 

$

70,000,000

 

 

RBC Capital Markets Corporation

 

 

$

30,000,000

 

 

Cowen and Company, LLC

 

 

$

20,000,000

 

 

Total

 

 

$

200,000,000

 

 

 

Adjustment to conversion rate upon a Make-Whole Change in Control:

 

The following table sets forth the stock price, effective date and number of
additional shares to be added to the applicable conversion rate per $1,000
principal amount of the Notes in connection with certain change in control
transactions as described in the Preliminary Memorandum.

 

 

 

Stock Price

 

Effective Date

 

$

28.10

 

$

30.00

 

$

35.00

 

$

40.00

 

$

45.00

 

49.18

 

$

55.00

 

$

60.00

 

$

65.00

 

$

70.00

 

June 11, 2007*

 

15.2517

 

14.7604

 

13.9177

 

13.4888

 

13.2801

 

13.2098

 

11.1286

 

9.7101

 

8.5476

 

7.5757

 

June 15, 2008

 

15.2517

 

14.2988

 

13.3452

 

12.8697

 

12.6563

 

12.5969

 

10.5466

 

9.1621

 

8.0370

 

7.1025

 

June 15, 2009

 

15.2517

 

13.7655

 

12.6635

 

12.1229

 

11.8969

 

11.8969

 

9.8333

 

8.4894

 

7.4089

 

6.5200

 

June 15, 2010

 

15.2517

 

13.1613

 

11.8442

 

11.2030

 

10.9478

 

10.9069

 

8.9308

 

7.6359

 

6.6103

 

5.7790

 

June 15, 2011

 

15.2517

 

12.9978

 

10.8655

 

10.0609

 

9.7453

 

9.7032

 

7.7695

 

6.5353

 

5.5799

 

4.8237

 

June 15, 2012

 

15.2517

 

12.9978

 

9.7093

 

8.6182

 

8.1794

 

8.1167

 

6.2301

 

5.0774

 

4.2207

 

3.5709

 

June 15, 2013

 

15.2517

 

12.9978

 

8.4070

 

6.7226

 

5.9994

 

5.8707

 

4.0558

 

3.0494

 

2.3709

 

1.9066

 

June 20, 2014

 

15.2517

 

12.9978

 

8.2359

 

4.6645

 

1.8867

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stock Price

 

Effective Date

 

$

75.00

 

$

80.00

 

90.00

 

$

100.00

 

125.00

 

$

150.00

 

$

1750.00

 

$

200.00

 

$

225.00

 

 

 

June 11, 2007*

 

6.7511

 

6.0475

 

4.9040

 

4.0196

 

2.4715

 

1.4753

 

0.7749

 

0.2528

 

0.0000

 

 

 

June 15, 2008

 

6.3144

 

5.6464

 

4.5654

 

3.7375

 

2.2984

 

1.3735

 

0.7212

 

0.2326

 

0.0000

 

 

 

June 15, 2009

 

5.7775

 

5.1525

 

4.1503

 

3.3919

 

2.0871

 

1.2503

 

0.6569

 

0.2091

 

0.0000

 

 

 

June 15, 2010

 

5.0948

 

4.5245

 

3.6249

 

22.9551

 

1.8216

 

1.0971

 

0.5779

 

0.1814

 

0.0000

 

 

 

June 15, 2011

 

4.2155

 

3.7180

 

2.9550

 

2.4013

 

1.4887

 

0.9080

 

0.4826

 

0.1483

 

0.0000

 

 

 

June 15, 2012

 

3.0693

 

2.6746

 

2.0997

 

1.7037

 

1.0789

 

0.6787

 

0.3682

 

0.1093

 

0.0000

 

 

 

June 15, 2013

 

1.5827

 

1.3513

 

1.0520

 

0.8689

 

0.5959

 

0.4040

 

0.2308

 

0.0647

 

0.0000

 

 

 

June 20, 2014

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

--------------------------------------------------------------------------------

* Issue date of the notes.

The exact stock prices and effective dates may not be set forth in the
applicable table, in which case:

·                  If the stock price is between two stock price amounts in the
table or the effective date is between two effective dates in the table, the
number of additional shares by which the applicable conversion rate for the
notes will be increased will be determined by a straight-line interpolation
between the number of additional shares set forth for the higher and lower stock
price amounts and the two dates, as applicable, based on a 365 day year.

Attachment A


--------------------------------------------------------------------------------


·                  If the stock price is greater than $225.00 per share, subject
to adjustment, no additional shares will be added to the applicable conversion
rate for the notes.

·                  If the stock price is less than $28.10 per share, subject to
adjustment, no additional shares will be added to the applicable conversion rate
for the notes.

Notwithstanding the foregoing, in no event will the applicable conversion rate
for the notes exceed 35.5872 per $1,000 in principal amount of notes, subject to
adjustments in the same manner as the applicable conversion rate.

The notes will be issued with original issue discount for United States federal
income tax purposes.

The notes will be issued with original issue discount for United States federal
income tax purposes. Thus, in addition to the stated interest on the notes,
holders will be required to include the amounts representing the original issue
discount in gross income on a constant yield basis in advance of receipt of the
cash payments to which such income is attributable.

This communication is intended for the sole use of the person to whom it is
provided by the sender.

These securities have not been registered under the Securities Act of 1933 (the
“Securities Act”), as amended , and may only be sold to qualified institutional
buyers pursuant to Rule 144A of the Securities Act or pursuant to another
applicable exemption from registration.

The information in this term sheet supplements the Company’s preliminary
offering memorandum, dated June 5, 2007 (the “Preliminary Memorandum”). This
term sheet is qualified in its entirety by reference to the Preliminary
Memorandum. Terms used herein but not defined herein shall have the respective
meanings as set forth in the Preliminary Memorandum.

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

Attachment A


--------------------------------------------------------------------------------


Attachment B

Allocation Among Initial Purchasers

 

Initial Purchasers

 

 

 

Principal Amount of Notes

 

 

 

 

 

 

 

Bear, Stearns & Co. Inc.

 

 

$

80,000,000

 

 

 

 

 

 

 

 

UBS Securities LLC

 

 

$

70,000,000

 

 

 

 

 

 

 

 

RBC Capital Markets Corporation

 

 

$

30,000,000

 

 

 

 

 

 

 

 

Cowen and Company, LLC

 

 

$

20,000,000

 

 

 

 

 

 

 

 

 

 

 

$

200,000,000

 

 

 

Attachment B


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF OPINION OF LATHAM & WATKINS LLP

Ladies and Gentlemen:

We have acted as counsel to Cogent Communications Group, Inc., a Delaware
corporation (the “Company”), in connection with the sale to you and the other
initial purchasers named in the Purchase Agreement (defined below)
(collectively, the “Initial Purchasers”) for whom you are acting as
representatives  (the “Representatives”) on the date hereof by the Company of
$200,000,000 principal amount of the Company’s 1.00% Convertible Senior Notes
due 2027 (the “Notes”) pursuant to a purchase agreement, dated June ____, 2007
(the “Purchase Agreement”), among you, the Company and Cogent Communications,
Inc., a Delaware corporation (“Cogent Inc.”).  The Notes are being issued
pursuant to an indenture, dated as of the date hereof (the “Indenture”), among
the Company and Wells Fargo Bank, N.A., as trustee (the “Trustee”).  This letter
is being furnished to you pursuant to Section 6(a) of the Purchase Agreement. 
Other capitalized terms used herein without definition have the meanings
assigned them in the Purchase Agreement.

As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure).  We have
examined, among other things, the following:

(a)                                  The Purchase Agreement;

(b)                                 The Indenture, the form of the Note and the
Registration Rights Agreement, dated as of the date hereof, among you and the
Company (the “Registration Rights Agreement” and together with the Indenture and
the Notes, the “Operative Documents”);

(c)                                  The preliminary offering memorandum dated
June ___, 2007 with respect to the Notes but excluding the Incorporated
Documents (as defined below), together with the final terms set forth in pricing
supplement dated June ___, 2007 (collectively, the “Pricing Disclosure
Package”);

(d)                                 The final offering memorandum with respect
to the Notes dated June ___, 2007 but excluding the Incorporated Documents (as
defined below) (the “Final Memorandum”);

(e)                                  The reports filed by the Company with the
Securities and Exchange Commission and incorporated by reference into the
Pricing Disclosure Package and the Final Offering Memorandum (the “Incorporated
Documents”);

(f)                                    The agreements filed as exhibits to the
Incorporated Documents (the “Material Agreements”);

(g)                                 The court or governmental order, writs,
judgments or decrees, of any court, regulatory body, administrative agency,
governmental body, arbitration or other authority having jurisdiction over the
Company or any of its properties specifically directed to the Company that was
identified to us by an officer of the Company as material to the Company and
listed in Exhibit A (the “Court Orders”); and

Exhibit A-1


--------------------------------------------------------------------------------


(h)                                 The Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws of the Company (the “Governing
Documents”), the Certificate of Incorporation and Bylaws of Cogent Inc. (“Cogent
Inc.’s Governing Documents”) and certain resolutions of the Board of Directors
of the Company.

As to facts material to the opinions, statements and assumptions expressed
herein, we have, with your consent, relied upon oral or written statements and
representations of officers and other representatives of the Company and others,
including the representations and warranties of the Company in the Purchase
Agreement.  We have not independently verified such factual matters.

Whenever a statement herein is qualified as to knowledge, awareness or a similar
phrase, it is intended to indicate that those attorneys in the firm who have
rendered legal services to the Company do not have current actual knowledge of
the inaccuracy of such statement.  However, except as otherwise expressly
indicated, we have not undertaken any independent investigation to determine the
accuracy of any such statement.

We are opining herein as to the effect on the subject transaction only of the
federal laws of the United States, the internal laws of the State of New York
(solely with respect to paragraphs 3 through 5, 8 and 9) and the General
Corporation Law of the State of Delaware (the “DGCL”) (solely with respect to
paragraphs 1, 2, 4, 6 and 9) and we express no opinion with respect to the
applicability thereto, or the effect thereon, of the laws of any other
jurisdiction or, in the case of Delaware any other laws, or as to any matters of
municipal law or the laws of any local agencies within any state.  Our opinions
herein are based upon our consideration of only those statutes, rules and
regulations which, in our experience, are normally applicable to initial
issuances and sales of convertible debt securities in private placement
transactions.  Various issues concerning the Company are addressed in the
opinion of Robert N. Beury, Chief Legal Officer of the Company, separately
provided to you, and we express no opinion with respect to those matters, except
as expressly set forth in this letter.

Subject to the foregoing and the other matters set forth herein, it is our
opinion that, as of the date hereof:

1.     The Company is a corporation under the general corporation law of the
State of Delaware with corporate power and authority to own its properties and
to conduct its business as described in the Pricing Disclosure Package and the
Final Memorandum.  Based on certificates from public officials, we confirm that
the Company is validly existing and in good standing under the laws of the State
of Delaware.

2.     The Purchase Agreement has been duly authorized by all necessary
corporate action of the Company, and the Purchase Agreement has been duly
executed and delivered by the Company and Cogent Inc.

3.     The Indenture has been duly authorized by all necessary corporate action
of the Company, has been duly executed and delivered by the Company and is the
legally valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms.

4.     The Registration Rights Agreement has been duly authorized by all
necessary corporate action of the Company and has been duly executed and
delivered by the Company.  The Registration Rights Agreement is the legally
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.

Exhibit A-2


--------------------------------------------------------------------------------


5.     The Notes have been duly authorized by all necessary corporate action of
the Company and, when executed, issued and authenticated in accordance with the
terms of the Indenture and delivered to and paid for by you in accordance with
the terms of the Purchase Agreement, will be the legally valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.

6.     The shares of common stock of the Company, par value $0.001 (the “Common
Stock”), initially issuable upon exchange for the Notes have been duly
authorized and reserved for issuance and, when issued upon exchange for the
Notes in accordance with the terms of the Indenture and the Notes, will be
validly issued, fully paid and nonassessable and free of preemptive rights
arising from the Governing Documents or, to our knowledge, any other similar
contractual rights.

7.     The statements under the caption “Description of the Notes” and
“Description of Capital Stock” in the Pricing Disclosure Package and the Final
Memorandum, insofar as they purport to describe or summarize the terms of the
Notes and the Common Stock, are accurate descriptions or summaries in all
material respects.

8.     No consent, approval, authorization or order of, or filing with, any New
York or U.S. federal court or governmental agency or body is required for the
issuance and sale of the Notes, the issuance of the Common Stock upon exchange
for the Notes, or for the execution, delivery and performance by each of the
Company of the Purchase Agreement, the Indenture, the Registration Rights
Agreement or the Notes, as applicable, except such as may be required under
state securities laws in connection with the purchase and distribution of the
Notes by the Initial Purchasers, as to which we express no opinion.

9.     The execution and delivery of the Purchase Agreement, the Indenture and
the Registration Rights Agreement, the issuance and sale of the Notes being
delivered on the date hereof by the Company, the issuance of the Common Stock by
the Company upon exchange for the Notes and the compliance by the Company with
the provisions of the Purchase Agreement, the Indenture and the Registration
Rights Agreement, as applicable, on the date hereof do not: (i) violate the
Governing Documents or the DGCL; (ii) result in the breach of or default under
the terms of any of the Material Agreements; or (iii) violate any U.S. federal
or New York statute, rule or regulation known to us to be applicable to the
Company or any Court Order applicable to the Company.

10.      The Company is not, and immediately after giving effect to the issuance
and sale of the Notes in accordance with the Purchase Agreement and the
application of the proceeds thereof as described in the Pricing Disclosure
Package and the Final Memorandum under the caption “Use of Proceeds,” will not
be, required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

11.      No registration of the Notes under the Securities Act of 1933, as
amended, and no qualification of the Indenture under the Trust Indenture Act of
1939, as amended, is required for the purchase of the Notes by the Initial
Purchasers or the initial resale of the Notes by the Initial Purchasers, in each
case, in the manner contemplated by the Purchase Agreement, the Pricing
Disclosure Package and the Final Memorandum.  We express no opinion, however, as
to when or under what circumstances any Notes initially sold by the Initial
Purchasers may be reoffered or resold.

The opinions rendered in paragraphs 3, 4 and 5 relating to the enforceability of
the Indenture, the Registration Rights Agreement and the Notes, respectively,
are subject to the following exceptions, limitations and qualifications: (i) the
effect of bankruptcy, insolvency, reorganization, preference,

Exhibit A-3


--------------------------------------------------------------------------------


fraudulent transfer, moratorium or other similar laws relating to or affecting
the rights and remedies of creditors; (ii) the effect of general principles of
equity, whether enforcement is considered in a proceeding in equity or at law
(including the possible unavailability of specific performance or injunctive
relief), concepts of materiality, reasonableness, good faith and fair dealing,
and the discretion of the court before which any proceeding therefor may be
brought; (iii) the unenforceability under certain circumstances under law or
court decisions of provisions providing for the indemnification of or
contribution to a party with respect to a liability where such indemnification
or contribution is contrary to public policy; (iv) we express no opinion as to
the enforceability of any provisions for liquidated damages, default interest,
late charges, monetary penalties, make-whole premiums or other economic remedies
to the extent such provisions are deemed to constitute a penalty; and (v) we
express no opinion concerning the enforceability of (a) the waiver of rights or
defenses contained in Section _____ of the Indenture or (b) any provision
requiring the payment of attorneys’ fees, where such payment is contrary to law
or public policy.

In rendering the opinion in clause (ii) of paragraph 9 insofar as it requires
interpretation of the Material Agreements, with your consent, (i) we have
assumed that courts of competent jurisdiction would enforce such agreements in
accordance with their plain meaning, (ii) to the extent that any questions of
legality or legal construction have arisen in connection with our review, we
have applied the laws of the State of New York in resolving such questions,
although certain of the Material Agreements may be governed by other laws which
differ from New York law, (iii) we express no opinion with respect to the effect
of any action or inaction by the Company under the Material Agreements that may
result in a breach or default under any Material Agreements, and (iv) we express
no opinion with respect to any matters which would require us to perform a
mathematical calculation or make a financial or accounting determination. In
rendering our opinions in paragraphs 8 and clause (iii) of paragraph 9, we
express no opinion as to securities laws, tax laws, antitrust or trade
regulation laws, insolvency or fraudulent transfer laws, antifraud laws, margin
regulations, NASD rules, Nasdaq Global Market rules, pension or employee benefit
laws, compliance with fiduciary duty requirements, environmental laws or other
laws excluded by customary practice.

We have not been requested to express and, with your consent, do not render any
opinion as to the applicability to the obligations of the Company under the
Indenture and the Notes of Sections 547 and 548 of the United States Bankruptcy
Code or applicable state law (including, without limitation, Article 10 of the
New York Debtor and Creditor Law) relating to fraudulent transfers and
obligations. We understand, without independent verification, that you have
satisfied yourself on the basis of, among other things, the financial
information furnished to you that the Company is not insolvent and will not be
rendered insolvent by the transactions contemplated by the Operative Documents
and that, after giving effect to such transactions, the Company will not be left
with unreasonably small capital with which to engage in its anticipated business
and the Company will not have intended to incur, nor will have believed it has
incurred, debts beyond its ability to pay as such debts mature.

With your consent, for purposes of the opinion rendered in paragraph 11, we have
assumed that the representations and agreements made by each of you and the
Company contained in the Purchase Agreement are accurate and have been and will
be complied with.

With your consent, we have assumed (a) that the Operative Documents have been
duly authorized, executed and delivered by the parties thereto other than the
Company, (b) that the Operative Documents constitute legally valid and binding
obligations of the parties thereto other than the Company, enforceable against
the Company in accordance with their respective terms and (c) that the status of
the Operative Documents as legally valid and binding obligations of the parties
is not affected by any (i) breaches of, or defaults under, agreements or
instruments, (ii) violations of statutes, rules, regulations

Exhibit A-4


--------------------------------------------------------------------------------


or court or governmental orders or (iii) failures to obtain required consents,
approvals or authorizations from, or make required registrations, declarations
or filings with, governmental authorities, provided that, in each case, we make
no such assumption to the extent we have opined as to such matters with respect
to the Company.

This letter is furnished only to you in your capacity as the Initial Purchasers
under the Purchase Agreement and is solely for your benefit in connection with
the transactions referenced in the first paragraph.  This letter may not be
relied upon by you for any other purpose, or furnished to, assigned to, quoted
to, or relied upon by any other person, firm or other entity for any purpose
(including any person, firm or other entity that acquires Notes from you)
without our prior written consent, which may be granted or withheld in our sole
discretion.

 

Very truly yours,

Exhibit A-5


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF OPINION OF WINSTON & STRAWN LLP

 

[To be provided.]

 

Exhibit B-1


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF OPINION OF DAVIS POLK & WARDWELL

June [    ], 2007

[TO INITIAL PURCHASERS]

Ladies and Gentlemen:

We have acted as special counsel to you in connection with the sale to you as
initial purchasers by Cogent Communications Group, Inc. (the “Company”) of
$200,000,000 aggregate principal amount of the Company’s 1.00% Convertible
Senior Notes due 2027 (the “Securities”), pursuant to a purchase agreement dated
June [5], 2007 (the “Purchase Agreement”) between the Company and you.  The
Securities are to be issued pursuant to an Indenture dated as of the date hereof
(the “Indenture”) between the Company and Wells Fargo Bank N.A., as trustee (the
“Trustee”), and are convertible into shares of the Company’s common stock, par
value $0.001 per share, cash, or a combination thereof, on the terms set forth
in the Indenture.  This opinion is furnished to you pursuant to Section 6(c) of
the Purchase Agreement.

We have also participated in the preparation of the preliminary offering
circular dated June [5], 2007 (the “Preliminary Offering Circular”) and the
offering circular dated June [5], 2007 (the “Final Offering Circular” and
collectively with the Preliminary Offering Circular, the “Offering Circular”),
each relating to the offering of the Securities.  We did not participate in the
preparation of the documents incorporated by reference in such Offering Circular
(the “Incorporated Documents”) and we have not reviewed the Incorporated
Documents.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments as we have deemed necessary or advisable for the
purpose of this opinion.

Capitalized terms used but not otherwise defined herein are used as defined in
the Purchase Agreement.

Based upon the foregoing, we are of the opinion that

1. The Securities have been duly authorized, executed and delivered by the
Company and when authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers pursuant to
the Purchase Agreement, will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability, and will be entitled to the benefits of the
Indenture pursuant to which such Securities are to be issued; provided that (x)
we express no opinion as to the enforceability of any waiver of rights under any
usury or stay law and (y) we express no opinion as to the validity, legally
binding effect or enforceability of Section [INSERT CROSS REFERENCE TO INDENTURE
SECTION COVERING ADJUSTMENTS TO THE APPLICABLE CONVERSION RATE] of the Indenture
or any related provision in the Securities that require or relate to adjustments
to the applicable conversion rate of the Securities at a rate or in an amount
that a court would determine in the circumstances under applicable law to be
commercially unreasonable or a penalty or forfeiture.

 

 

Exhibit C-1


--------------------------------------------------------------------------------


2. The Indenture has been duly authorized, executed and delivered by the
Company, and is a valid and binding agreement of the Company and, upon the due
authorization, execution and delivery thereof by each other party thereto, will
be a valid and binding obligation of the Company enforceable against the Company
and in accordance with its terms, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally and equitable principles
of general applicability; provided that (x) we express no opinion as to the
enforceability of any waiver of rights under any usury or stay law and (y) we
express no opinion as to the validity, legally binding effect or enforceability
of [INSERT CROSS REFERENCE TO INDENTURE SECTION COVERING ADJUSTMENTS TO THE
APPLICABLE CONVERSION RATE] of the Indenture or any related provision in the
Securities that require or relate to adjustments to the applicable conversion
rate of the Securities at a rate or in an amount that a court would determine in
the circumstances under applicable law to be commercially unreasonable or a
penalty or forfeiture.

We have considered the statements included in the Final Offering Circular under
the captions “Description of the Notes” insofar as they summarize provisions of
the Indenture.  In our opinion, such statements fairly summarize in all material
respects such document.

In rendering the foregoing opinions, we have assumed that each party to each of
the Indenture and the Securities (the “Documents”) has been duly organized and
is validly existing and in good standing under the laws of its jurisdiction of
organization.  In addition, we have assumed that the execution, delivery and
performance by each party thereto of each Document to which it is a party, (1)
are within its corporate powers, (2) do not contravene, or constitute a default
under, the certificate of incorporation or bylaws or other constitutive
documents of such party, (3) require no action by or in respect of, or filing
with, any governmental body, agency or official and (4) do not contravene, or
constitute a default under, any provision of applicable law or regulation or any
judgment, injunction, order or decree or any agreement or other instrument
binding upon such party.

We are members of the Bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York and the federal laws of the United
States of America.

This opinion is rendered solely to you in connection with the Purchase
Agreement.  This opinion may not be relied upon by you for any other purpose or
relied upon by any other person (including any person acquiring Securities from
you) or furnished to any other person without our prior written consent.

Very truly yours,

 

 

 

Exhibit C-2


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF OPINION OF ROBERT BEURY

June 11, 2007

 

Re:          Cogent Communications Group, Inc.

Ladies and Gentlemen:

I am chief legal officer of Cogent Communications Group, Inc. The capitalized
terms herein have the meaning set forth in the Purchase Agreement.

In my opinion the Company has an authorized capitalization as set forth in the
Offering Circular, and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and non-assessable,
conform to the description thereof contained in the Offering Circular and were
issued in compliance with federal securities laws and not in violation of any
preemptive right arising under Delaware law.  All of the Company’s options and
warrants have been duly authorized and validly issued, conform to the
description thereof contained in the Offering Circular and were issued in
compliance with federal securities laws.  All of the issued shares of capital
stock of the Principal Subsidiary of the Company have been duly authorized and
validly issued, are fully paid, non-assessable and are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims, except for such liens, encumbrances, equities or claims as are
described in the Offering Circular or as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

In my opinion here are no preemptive or other rights to subscribe for or to
purchase any shares of the common stock sold pursuant to the Offering Circular
pursuant to the Company’s charter or bylaws or any agreement to which the
Company is a party known to such counsel.

To my knowledge, there are no legal or governmental proceedings pending to which
the Company or any of its subsidiaries is a party or of which any property or
assets of the Company or any of its subsidiaries is the subject that seeks to
prevent, delay or impose material restrictions on the performance of the
Agreement or the consummation of the transactions contemplated thereby; and, to
my knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.

Allied Riser Communications Corporation is a corporation under the general
corporation law of the State of Delaware and Network Equipment Solutions LLC is
a limited liability company under the law of the State of Delaware, each with
power and authority to own its properties and to conduct its business as
described in the Offering Circular.  Based on certificates from public
officials, I confirm that Allied Riser Communications Corporation and Network
Equipment Solutions LLC are validly existing and in good standing under the laws
of the State of Delaware. 

 

 

 

 

Exhibit D-1


--------------------------------------------------------------------------------


Allied Riser Communications Corporation is qualified to do business in
Delaware.  Network Equipment Solutions and Cogent Communications, Inc. are
qualified to do business in Delaware, California, the District of Columbia,
Illinois, New York, Texas, and Virginia.

I am the chief legal officer of the Company and have participated in the
preparation of the Offering Circular and based on my participation, I advise you
that no facts came to my attention that caused me to believe that the Offering
Circular, at June 11, 2007, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, or that the Offering Circular, as of
the date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; it being understood that I express no belief with respect to the
financial statements, schedules, or other financial data included or
incorporated by reference in, or omitted from, the Offering Circular Supplement
dated June 11, 2007.

My opinion is based on my familiarity with transactions and activities of the
Company and its subsidiaries, review of selected documents which I believe are
relevant, and information provided to me by employees, outside counsel, and
others.  You have agreed to these limitations on the scope of my review
conducted to express this opinion. This letter is furnished only to you in your
capacity as initial purchaser and is solely for your benefit in connection with
the transactions referenced in the first paragraph.  This letter may not be
relied upon by you for any other purpose, or furnished to, assigned to, quoted
to, or relied upon by any other person, firm or other entity for any purpose
(including any person, firm or other entity that acquires Notes from you)
without our prior written consent, which may be granted or withheld in our sole
discretion. This letter is sent to you on behalf of Cogent Communications Group,
Inc. and its subsidiaries and not in my personal capacity.

Yours truly,

Robert N. Beury Jr.

Chief Legal Officer

 

 

 

Exhibit D-2


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF OPINION OF ELVINGER HOSS ET PRUSSEN

Luxembourg, [    ] June 2007

O/Ref. :

 

FF/ CLA

 

 

Re :

 

Cogent Communications Group, Inc. - Cogent Europe S.à r.l.

 

 

 

Ladies and Gentlemen,

We have acted as special counsel in Luxembourg to Cogent Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg with a share capital of EUR 12,500 having its registered office at
5, rue Eugène Ruppert, L-2453 Luxembourg, which is registered with the Registre
de Commerce et des Sociétés of Luxembourg under number RCS B 75 672 (the
“Company”).

1.               We have examined the following documents:

a.                    The articles of association dated 30th August 2004 (the
“Articles”);

b.                   An extract relating to the Company issued by the Luxembourg
Trade and Companies Register on June 2007;

c.                    A scanned copy of the shareholder register of the Company
dated 13th March [    ] June 2007 (the “Register”);

d.                   a certificate dated [    ] June 2007 issued by the greffe
de la deuxième section du Tribunal d’arrondissement de et à Luxembourg
(“Greffe”) certifying that the Company has not been declared insolvent (the
“Certificate”);

The documents listed hereabove under a. [to d. are together referred to as the
“Documents”.

We have enquired on [    ] June 2007 at [    ] a.m. with the Greffe as to
whether bankruptcy proceedings against the Company had been filed as at [    ]
June 2007  with the Court in Luxembourg. The person to whom we spoke confirmed
that to her knowledge no such procedure had been filed to that time or was
currently pending before the court. It should be noted that we can however not
opine as to whether a writ has been introduced against the company and has not
yet been enrolled with the court.

 

 

Exhibit E-1


--------------------------------------------------------------------------------


We have further inspected the file of the Company as kept on [    ] June 2007
with the Registre de Commerce et des Sociétés of Luxembourg.

We have not made any further search or investigation, other than the company
search at the Registre de Commerce et des Sociétés of Luxembourg on [    ] June 
2007 and the query referred to hereabove with the Greffe.

Except for the Documents referred to above, we have not received and not
examined any other document, contract, agreement or instrument to which the
Company is a party or by which the Company is bound.

2.               For the purpose of giving this opinion, we have assumed the
following:

a.                        The genuineness of all signatures and of all documents
submitted to us as originals and the completeness and conformity to originals
thereof of all documents submitted to us as copies or specimens, and that each
signature on a document is the signature of the individual so identified and the
signature of an individual who is not identified is the genuine signature of a
person duly authorised to represent the relevant party to the document;

b.                          All documents supplied to us as photocopies or
facsimile transmitted copies or others copies conform to the originals and such
originals are authentic and complete;

c.                    All copies certified and all documents dated earlier than
the date of this opinion of which we have expressed a reliance remain accurate,
complete and in full force and effect at the date of this opinion;

d.                       The Articles have not been amended or rescinded and are
in full force and effect;

e.                       The Company has not passed a resolution for its
winding-up and no steps have been taken to file for bankruptcy, controlled
management or any other insolvency regime or protection from creditors in
Luxembourg or any other relevant jurisdiction.

f.                      No foreign law affects the opinions set out herein;

g.                   The Register is complete, accurate and up to date and there
have been no transfers of shares or other transactions in relation to the shares
of the Company which have not yet been duly inscribed in the Register.

 

Exhibit E-2


--------------------------------------------------------------------------------


3.               Subject to the assumptions in Section 2 hereof and the
reservations set out in Section 4 below, we are of the following opinion:

a.                                       Due incorporation and valid existence

The Company is a société à responsabilité limitée duly established under the
laws of Luxembourg. The Company is validly existing under the laws of Luxembourg
and has the capacity to sue and to be sued in its own name.

The Company has the power and authority to own its properties and to conduct the
business in accordance with the terms of its Articles. On the basis of a copy of
the Register dated [    ] June 2007, it appears that all of the issued shares of
capital stock of the Company have been duly and validly authorized and issued,
and are fully paid and are owned directly by Symposium Gamma, Inc.

4.               The above opinions are subject to the following qualification:

corporate documents (including, but not limited to, the notice of a winding-up
order or resolution, notice of the appointment of a receiver, manager,
administrator or administrative receiver) may not be held at the Registre de
Commerce et des Sociétés of Luxembourg and/or at the clerk’s office of the
Luxembourg district court (sitting in commercial matters) immediately and that
there may be delay in the relevant notice appearing on the file of the Company;

5.               We express no opinion as to any laws other than the laws of the
Grand Duchy of Luxembourg in force and applied as of the date hereof, and this
opinion is to be construed under Luxembourg law. We undertake no responsibility
to notify any addressee of this opinion of any change in the laws of Luxembourg
or their construction, interpretation or application after the date of this
opinion affecting the Company which may have any bearing on this opinion.

In this opinion Luxembourg legal concepts are translated in English terms and
not in their original French terms used in Luxembourg laws the concepts
concerned may not be identical to the concepts described by the same English
terms as they exist under the laws of other jurisdictions. This opinion may,
therefore, only be relied upon under the express condition that any issues of
interpretation or any other issues arising there under be governed by Luxembourg
law and subject to the exclusive jurisdiction of the Luxembourg courts.

 

 

 

Exhibit E-3


--------------------------------------------------------------------------------


 

This opinion is for the sole benefit of the addressee hereof in relation with
the subject matter referred to above and may be relied upon by any other person
without our prior written consent.

 

 

 

Yours sincerely,

 

 

 

 

 

 

 

 

 

Elvinger, Hoss & Prussen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit E-4


--------------------------------------------------------------------------------